Exhibit 10.1



CREDIT AGREEMENT
dated as of October 16, 2020
among
SOUTH BAY ACCEPTANCE CORPORATION
and
SOUTH BAY FUNDING LLC,
as Borrowers,
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
and
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as Administrative Agent,







FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as Lead Arranger and Sole Book Runner




--------------------------------------------------------------------------------



TABLE OF CONTENTS
        Page

ARTICLE I    DEFINITIONS; CONSTRUCTION
1
Section 1.1.    Definitions
1
Section 1.2.    Accounting Terms and Determination
35
Section 1.3.    Terms Generally
36
Section 1.4.    Rounding
36
Section 1.5.    Rates
37
Section 1.6.    Divisions
37
ARTICLE II    AMOUNT AND TERMS OF THE COMMITMENTS
37
Section 2.1.    Revolving Loans
37
Section 2.2.    Swing Loans
38
Section 2.3.    Protective Advances
40
Section 2.4.    Procedure for Borrowings
41
Section 2.5.    Funding of Borrowings
42
Section 2.6.    Minimum Borrowing Amounts
43
Section 2.7.    Optional Reduction and Termination of Revolving Commitments
43
Section 2.8.    Repayment of Loans
44
Section 2.9.    Evidence of Indebtedness
45
Section 2.10.    Optional Prepayments
45
Section 2.11.    Mandatory Prepayments
46
Section 2.12.    Interest on Loans
47
Section 2.13.    Fees
48
Section 2.14.    Computation of Interest and Fees
49
Section 2.15.    [RESERVED]
49
Section 2.16.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of LIBOR
49
Section 2.17.    Increased Cost
51
Section 2.18.    Reserved
52
Section 2.19.    Taxes
52
Section 2.20.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs
55
Section 2.21.    Payments to Defaulting Lenders
57
Section 2.22.    Increase of Commitments; Additional Lenders
59
Section 2.23.    Mitigation of Obligations
61
Section 2.24.    Replacement of Lenders
61
Section 2.25.    Cash Collateral
62
Section 2.26.    Option Conversion to Term Loan
63
Section 2.27.    Settlement
63
ARTICLE III    RESERVED
65
ARTICLE IV     CONDITIONS PRECEDENT TO CLOSING AND BORROWING
65
Section 4.1.    Conditions to Closing and Initial Extensions of Credit
65

-i-

--------------------------------------------------------------------------------




Section 4.2.    Each Credit Event
67
Section 4.3.    Delivery of Documents
68
ARTICLE V     REPRESENTATIONS AND WARRANTIES
68
Section 5.1.    Organization, Etc.
68
Section 5.2.    Authorization of Loan
68
Section 5.3.    Material Agreements
69
Section 5.4.    Litigation, Etc.
69
Section 5.5.    Priority of Security Interest
69
Section 5.6.    Ownership of Business Assets
69
Section 5.7.    Solvency
69
Section 5.8.    Places of Business
69
Section 5.9.    Taxes
70
Section 5.10.    Licenses; Compliance with Laws
70
Section 5.11.    No Investment Company or Margin Stock
70
Section 5.12.    ERISA
70
Section 5.13.    Conditions Affecting Business or Properties
71
Section 5.14.    Environmental and Safety Matters
71
Section 5.15.    Subsidiaries
71
Section 5.16.    Ownership Interests
71
Section 5.17.    Accuracy of Information
72
Section 5.18.    Franchises, Patents, Copyrights, Tradenames, Etc.
72
Section 5.22.    Insurance Agreements
72
Section 5.20.    Compliance with Sanctions Programs
72
Section 5.21.    Patriot Act, etc
73
Section 5.22.    Security Documents
73
Section 5.23.    No Default
73
Section 5.24.    Beneficial Owner Certification
73
ARTICLE VI     AFFIRMATIVE COVENANTS
74
Section 6.1.    Compliance with Laws
74
Section 6.2.    Reserved
74
Section 6.3.    Accounting; Financial Statements; Etc.
74
Section 6.4.    Field Examinations
75
Section 6.5.    Use of Proceeds of Loans
75
Section 6.6.    Organization Existence, Etc.
75
Section 6.7.    Inspection
76
Section 6.8.    Maintenance of Properties
76
Section 6.9.    Notice of Suit, Proceedings, Adverse Change
76
Section 6.10.    Hazard and Public General Liability Insurance
76
Section 6.11.    Debts, Taxes and Liabilities
76
Section 6.12.    Notification of Change of Name, Jurisdiction or Business
Location
77
Section 6.13.    Financial Projections and Budgets
77

-ii-

--------------------------------------------------------------------------------




Section 6.14.    Required Principal Payments
77
Section 6.15.    Maintenance of Bank Accounts
77
Section 6.16.    Reserved
77
Section 6.17.    Financial Covenants
78
Section 6.18.    Additional Subsidiaries
78
Section 6.19.    Compliance with Sanctions
78
Section 6.20.    Beneficial Owner Certification and Additional Information
78
Section 6.21.    Minimum Insurance Company Rating
79
Section 6.22.    Post-Closing Matters
79
ARTICLE VII    [RESERVED]
79
ARTICLE VIII    NEGATIVE COVENANTS
79
Section 8.1.    Merger or Consolidation, Sale of Assets
79
Section 8.2.    Additional Indebtedness
79
Section 8.3.    Extension of Credit
79
Section 8.4.    Liens
80
Section 8.5.    Other Agreements
80
Section 8.6.    Dividends; Distributions by SBAC
80
ARTICLE IX    EVENTS OF DEFAULT
80
Section 9.1.    Events of Default
80
Section 9.2.    Application of Proceeds from Collateral
83
ARTICLE X    THE ADMINISTRATIVE AGENT
85
Section 10.1.    Appointment and Authority
85
Section 10.2.    Exculpatory Provisions
85
Section 10.3.    Non-Reliance on Administrative Agent and Other Lenders
86
Section 10.4.    Reliance by the Administrative Agent
87
Section 10.5.    Delegation of Duties
87
Section 10.6.    Rights as a Lender
87
Section 10.7.    Enforcement
88
Section 10.8.    Resignation of Administrative Agent
88
Section 10.9.    Reserved
89
Section 10.10.    Collateral and Guaranty Matters
89
ARTICLE XI    MISCELLANEOUS
90
Section 11.1.    Notices
90
Section 11.2.    Waiver; Amendments
92
Section 11.3.    Expenses; Indemnification
94
Section 11.4.    Successors and Assigns
96
Section 11.5.    Governing Law; Jurisdiction; Consent to Service of Process
101
Section 11.6.    WAIVER OF JURY TRIAL
102
Section 11.7.    Right of Setoff
102
Section 11.8.    Counterparts; Integration
103
Section 11.9.    Survival
103

-iii-

--------------------------------------------------------------------------------




Section 11.10.    Severability
103
Section 11.11.    Confidentiality
104
Section 11.12.    Interest Rate Limitation
104
Section 11.13.    Waiver of Effect of Corporate Seal
105
Section 11.14.    Patriot Act
105
Section 11.15.    Independence of Covenants
105
Section 11.16.    All Obligations to Constitute Joint and Several Obligations
105
Section 11.17.    Reserved
106
Section 11.18.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
106
Section 11.19.    Certain ERISA Matters
106
Section 11.20.    Acknowledgment Regarding any Supported QFCs
108
ARTICLE XII    THE GUARANTEES
109
Section 12.1.    The Guarantees
109
Section 12.2.    Guarantee Unconditional
109
Section 12.3.    Discharge Only upon Termination Conditions; Reinstatement of
Certain Circumstances
110
Section 12.4.    Subrogation
111
Section 12.5.    Subordination
111
Section 12.6.    Waivers
111
Section 12.7.    Limit on Recovery
112
Section 12.8.    Stay of Acceleration
112
Section 12.9.    Benefit of Guarantors
112
Section 12.10.    Keepwell
112
Section 12.11.    Guarantor Covenants
113



-iv-

--------------------------------------------------------------------------------



Schedules
Schedule 1    -    Commitment Amounts
Schedule 4.1(d)    -    Post-Closing Obligations
Schedule 5.4    -    Litigation
Schedule 5.5    -    Permitted Liens
Schedule 5.8    -    Places of Business
Schedule 5.10    -    Jurisdictions
Schedule 5.13    -    Conditions Affecting Business or Properties
Schedule 5.15     -    Subsidiaries
Schedule 6.10    -    Additional Insurance Requirements


Exhibits
Exhibit A    -    Form of Assignment and Acceptance
Exhibit B    -    Reserved
Exhibit C-1    -    Form of SBAC Revolving Credit Note
Exhibit C-2    -    Form of SBF Revolving Credit Note
Exhibit C-3    -    Form of SBAC Swing Note
Exhibit C-4    -    Form of SBF Swing Note
Exhibit C-5    -    Form of SBAC Term Note
Exhibit C-6    -    Form of SBF Term Note
Exhibit D    -    Form of Security Agreement
Exhibit E    -    Form of Guaranty Supplement
Exhibit F-1    -    Form of Notice of Borrowing
Exhibit F-2    -    Form of Notice of Conversion
Exhibit G    -    Form of Secretary’s Certificate
Exhibit H    -    Form of Solvency Certificate
Exhibit I    -    Form of Compliance Certificate
Exhibit J-1    -    Form of SBAC Borrowing Base Certificate
Exhibit J-2    -    Form of SBF Borrowing Base Certificate


-v-


--------------------------------------------------------------------------------



CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of October
16, 2020, by and among SOUTH BAY ACCEPTANCE CORPORATION, a corporation
incorporated under the laws of the State of California (“SBAC”), and SOUTH BAY
FUNDING LLC, a limited liability company organized under the laws of the State
of Delaware (“SBF”, and together with SBAC, each, a “Borrower” and collectively,
the “Borrowers”), the Guarantors (as defined below) from time to time party
hereto, the several banks and other financial institutions and lenders from time
to time party hereto (the “Lenders”), and FIFTH THIRD BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrowers have requested, and the Lenders have agreed to extend,
(i) a revolving credit facility in the maximum principal amount of Twenty
Million and 00/100 Dollars ($20,000,000.00) to SBAC and (ii) a revolving credit
facility in the maximum principal amount of Fifty-Five Million and 00/100
Dollars ($55,000,000.00) to SBF, on the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrowers, the Lenders and the Administrative Agent agree as
follows:
ARTICLE I


DEFINITIONS; CONSTRUCTION
Section 1.1.    Definitions.
In addition to the other terms defined herein, the following terms used herein
shall have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):
“Accountants” means a “big 4” accounting firm or another nationally or
regionally recognized independent certified public accounting firm or such other
accounting firm which is acceptable to the Administrative Agent in its Permitted
Discretion.
“Acquisition” shall mean the acquisition (in one transaction or a series of
transactions) of all or substantially all of the assets or Capital Stock of a
Person, or any assets of any other Person that constitute a business unit or
division of any other Person; provided, that the acquisition of “books of
business” in the ordinary course of business shall not constitute an
“Acquisition”.
“Additional Lender” shall have the meaning assigned to such term in
Section 2.22(b).



--------------------------------------------------------------------------------



“Adjusted EBITDA” means, for SBAC and its Subsidiaries for any period, the net
income (or loss) of SBAC and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, subject to the following adjustments
for SBAC and its Subsidiaries on a consolidated basis determined in accordance
with GAAP:
    (1)    plus consolidated net interest expense for such period;
    (2)    plus expense for taxes on or measured by income, franchise taxes and
other taxes in lieu of income taxes attributable to such period;
    (3)    plus depreciation and amortization expense for such period (including
any depreciation on assets held in the insurance investment portfolio);
    (4)    less or plus (as the case may be) the cumulative effect of a change
in accounting principles during such period;
    (5)    less or plus (as the case may be) changes as a result of the adoption
or modification of accounting policies during such period;
    (6)    plus non-cash expenses and costs that result from the issuance of
stock based awards, limited liability company or partnership interest based
awards and similar incentive based compensation awards or arrangements during
such period;
    (7)    plus adjustments for the value of business acquired not accounted for
as depreciation or amortization during such period;
    (8)    plus impairment of goodwill and other similar non-cash charges,
including, but not limited to, write downs and impairment of property, plant,
equipment and intangibles and other long lived assets during such period;
    (9)    plus any (i) non-recurring Transaction Costs incurred prior to, or
within thirty (30) days of, the Closing Date in connection with the Transactions
in an amount not to exceed $1,000,000 in the aggregate and (ii) expenses
incurred in connection with any other transaction, including the issuance of
Capital Stock, investment, acquisition, disposition, recapitalization or the
incurrence, repayment, amendment, restatement, amendment and restatement,
waiver, supplement or other modification of Indebtedness (including in respect
of the Commitments or Incremental Facility), in each case, whether or not
consummated, including any amendment or other modification of this Agreement,
during such period;
    (10)    plus to the extent actually reimbursed, expenses incurred during
such period to the extent covered by indemnification provisions in any agreement
in connection with any acquisition or investment;
-2-

--------------------------------------------------------------------------------



    (11)    plus to the extent covered by insurance (and as to which the
applicable insurance carrier has not denied coverage), expenses with respect to
liability or casualty events or business interruption during such period;
    (12)    plus the amount of any expense or deduction associated with income
of any Subsidiaries attributable to non-controlling interests or minority
interests of management and other employees during such period;
    (13)    plus any net after-tax loss from the early extinguishment of
Indebtedness (including any write-off or amortization made in such period of
deferred financing costs and premiums paid or other expenses incurred directly
in connection therewith);
    (14)    plus all other non-cash charges or losses for such period and/or
less all non-cash gains for such period; and
    (15)    less income or plus loss from discontinued operations and
extraordinary items.
“Adjusted LIBOR” shall mean a floating rate per annum equal to the quotient of
(a) the then applicable Daily LIBOR Rate, divided by (b) one minus the Reserve
Percentage.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.
“Agent” shall mean each of the Administrative Agent and any other Person
appointed under the Loan Documents to serve in an agent or similar capacity.
“Agent’s Report” shall have the meaning assigned to such term in Section 2.27.
“Aggregate SBAC Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate SBAC Revolving Commitments from time to time. As of the
Closing Date, the Aggregate SBAC Revolving Commitment Amount equals $20,000,000.
“Aggregate SBAC Revolving Commitments” shall mean, collectively, all SBAC
Revolving Commitments of all Lenders at any time outstanding.
-3-

--------------------------------------------------------------------------------



“Aggregate SBF Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate SBF Revolving Commitments from time to time. As of the
Closing Date, the Aggregate SBF Revolving Commitment Amount equals $55,000,000.
“Aggregate SBF Revolving Commitments” shall mean, collectively, all SBF
Revolving Commitments of all Lenders at any time outstanding.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereof.
“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Regulated Insurance Company, the insurance department or similar
administrative authority or agency located in (a) each state or other
jurisdiction in which such Regulated Insurance Company is domiciled or (b) to
the extent asserting regulatory jurisdiction over such Regulated Insurance
Company, the insurance department, authority or agency in each state or other
jurisdiction in which such Regulated Insurance Company is licensed, and shall
include any Federal or national insurance regulatory department, authority or
agency that may be created that asserts regulatory jurisdiction over such
Regulated Insurance Company.
“Applicable Lending Office” shall mean, for each Lender, the lending office of
such Lender (or an Affiliate of such Lender) designated in the Administrative
Questionnaire submitted by such Lender or such other office of such Lender (or
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrowers as the office by which its Loans are to
be made and maintained.
“Applicable Margin” shall mean, as of any date, (a) with respect to Revolving
Loans bearing interest at (i) the Base Rate, a percentage per annum equal to
1.75%, and (ii) the Daily LIBOR Rate, a percentage per annum equal to 2.75%, and
(b) with respect to a Term Loan bearing interest at (i) the Base Rate, a
percentage per annum equal to 2.25%, and (ii) the Daily LIBOR Rate, a percentage
per annum equal to 3.25%.
“Applicable Percentage” shall mean 0.25% per annum.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Approved Insurer” means LSIC, any other Regulated Insurance Company which is an
Affiliate of the Borrowers, or another insurer approved by the Administrative
Agent, in each case, with a rating of B+ or better by A.M. Best or a similar
rating agency (and with respect to any other approved insurer, such insurer has
entered into a trust agreement similar to the Trust Agreement and has pledged
its interest in such trust in a manner satisfactory to the Administrative
Agent).
-4-

--------------------------------------------------------------------------------



“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.
“Assignment of Payments under Trust Agreement” shall mean that certain
Assignment of Payments Under Trust Agreement dated the date hereof, executed and
delivered by SBF in favor of the Administrative Agent, granting to the
Administrative Agent a security interest in the rights of SBF in certain
payments now or hereafter made under the Trust Agreement.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C.
§ 101, et seq., as the same may be amended from time to time, and any successor
statute or statutes and an rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.
“Base Rate” shall mean, the rate per annum equal to the greatest of: (a) the
rate of interest announced by Fifth Third, from time to time as its “prime rate”
as in effect on such day, with any change in the Base Rate resulting from a
change in said prime rate to be effective as of the date of the relevant change
in said prime rate (it being acknowledged that such rate may not be the
Administrative Agent’s best or lowest rate), (b) the Federal Funds Rate plus
one-half of one percent (0.50%), and (c) the sum of (i) Adjusted LIBOR that
would be applicable to a LIBOR Rate Loan advanced on such day (or if such day is
not a Business Day, the immediately preceding Business Day), plus (ii) one
percent (1.00%).
“Base Rate Loan” shall mean any portion of the outstanding principal amount of
the Loan that is bearing interest at the Base Rate.
“Beneficial Owner” shall mean, for each Borrower, any “beneficial owner” as
defined in the Beneficial Ownership Regulation.
“Beneficial Owner Certification” shall mean a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form required by
such Beneficial Ownership Regulation.
-5-

--------------------------------------------------------------------------------



“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrowers” shall have the meaning assigned to such term in the introductory
paragraph hereof.
“Borrowing” shall mean a borrowing consisting of Loans made or continued on the
same date. Borrowings of Loans are made and maintained ratably from each of the
Lenders according to their Pro Rata Shares.
“Borrowing Base” means the SBAC Borrowing Base plus the SBF Borrowing Base.
“Borrowing Base Certificate” means either the SBAC Borrowing Base Certificate or
the SBF Borrowing Base Certificate as the context so requires.
“Business Day” shall mean (i) with respect to all notices and determinations in
connection with the Daily LIBOR Rate, any day (other than a Saturday or Sunday)
on which commercial banks are open in London, England, New York, New York, and
Cincinnati, Ohio for dealings in deposits in the London Interbank Market; and
(ii) in all other cases, any day on which commercial banks in Cincinnati, Ohio
are required by law to be open for business; provided that, notwithstanding
anything to the contrary in this definition of “Business Day”, at any time
during which a Master Agreement with a Lender is then in effect with respect to
all or a portion of the Notes, then the definitions of “Business Day” and
“Banking Day”, as applicable, pursuant to such Master Agreement shall govern
with respect to all applicable notices and determinations in connection with
such portion of such Note subject to such Master Agreement.
“Capital Lease” shall mean any lease of property which in accordance with GAAP
is required to be capitalized on the balance sheet of the lessee.
“Capital Lease Obligation” shall mean, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock and limited liability or partnership interests (whether general or
limited), but excluding any debt securities convertible or exchangeable into
such equity.
-6-

--------------------------------------------------------------------------------



“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, the Swing Line Lender, or the Lenders, as collateral for obligations in
respect of Swing Loans or obligations of the Lenders to fund participations in
respect of Swing Loans, cash or deposit account balances or, if the Swing Line
Lender shall agree, in its sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to (a)
the Administrative Agent and (b) the Swing Line Lender.
“Cash Collateral” shall have a meaning correlative to the cash or deposit
account balances referred to in the definition of “Cash Collateralize” and shall
include the proceeds of such cash collateral and other credit support.
“Change Date” means the last Business Day of each calendar month occurring after
the Closing Date; provided, that until the first Change Date, the “Change Date”
shall be the Closing Date.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means any Person, or any group of related Persons, shall
have or obtain legal or beneficial ownership of a majority of the outstanding
Voting Stock of a Loan Party, other than (a) SBAC, with respect to the ownership
of SBF, (b) LOTS Intermediate Co., or (c) another Person which directly or
indirectly through one or more intermediaries currently controls or is currently
under common control with LOTS Intermediate Co., with respect to the ownership
of SBAC.
“Charges” shall have the meaning assigned to such term in Section 11.12.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.1 and Section 4.2 hereof have been satisfied or waived in
accordance with Section 11.2, as applicable.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
-7-

--------------------------------------------------------------------------------



“Collateral” shall mean the business assets of the Loan Parties pledged as
collateral for the Loans, as further described in the Security Agreement and the
Collateral Assignments.
“Collateral Assignment of Payment Plan Agreements” shall mean that certain
Collateral Assignment of Payment Plan Agreements dated the date hereof, executed
by SBF in favor of the Administrative Agent, granting to the Administrative
Agent a security interest in Warranty Service Payment Plan Agreements.
“Collateral Assignment of Premium Finance Agreements” shall mean that certain
Collateral Assignment of Premium Finance Agreements dated the date hereof,
executed by SBAC in favor of the Administrative Agent.
“Collateral Assignments” shall mean, collectively, the Collateral Assignment of
Payment Plan Agreements, the Collateral Assignment of Premium Finance
Agreements, and the Assignment of Payments under Trust Agreement.
“Commitments” shall mean, collectively, as to all Lenders, the SBAC Revolving
Commitments of such Lenders and the SBF Revolving Commitments of such Lenders.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning assigned to such term in
Section 11.1(e)(ii).
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrowers in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit I.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” shall have the meaning correlative thereto.
“Daily LIBOR Index Rate” means the rate per annum (rounded upwards, if
necessary, to the next higher one hundred-thousandth of a percentage point) for
deposits in Dollars for one month, which appears on the Reuters Screen LIBOR01
Page as of 11:00 a.m. (London, England time) on the day two Business Days before
the applicable Change Date.
“Daily LIBOR Rate” shall mean, (a) the Daily LIBOR Index Rate, if such rate is
available, and (b) if the Daily LIBOR Index Rate cannot be determined, the
arithmetic average of
-8-

--------------------------------------------------------------------------------



the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time)
two Business Days before the Change Date by three or more major banks in the
interbank eurodollar market selected by the Administrative Agent for delivery on
the Change Date and for one month and in an amount equal or comparable to the
principal amount of the LIBOR Rate Loan scheduled to be made by the
Administrative Agent as part of such Borrowing; provided that, in no event shall
the Daily LIBOR Rate be less than 0.50%.
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.21, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its Loans or
participation in Swing Loans) within two Business Days of the date when due,
(b) has notified the Borrowers, the Administrative Agent or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrowers), or (d) has, or has a direct or indirect Parent Company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect Parent Company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination made in good faith by the
Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrowers, the Swing Line Lender and each
Lender, until such time as such Defaulting Lender status is cured
-9-

--------------------------------------------------------------------------------



through an agreement among the Borrowers, the Administrative Agent and the Swing
Line Lender pursuant to Section 2.21(b).
“Disposition” shall mean the sale, lease, conveyance or other disposition of
Property, other than (a) sales or other dispositions of Property made in the
ordinary course of business and (b) sales or dispositions of Property of any
Loan Party to another Loan Party.
“Disproportionate Advance” is defined in Section 2.5(b).
“Division” means a division of the assets, liabilities and/or obligations of a
Person among two or more surviving Persons, pursuant to a plan of division or
similar arrangement under Delaware law (or any comparable event under a
different jurisdiction’s laws).
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Subsidiary” shall mean a direct or indirect Subsidiary of the
Borrowers organized under the laws of one of the fifty states or commonwealths
of the United States or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.4(b)(iii), 11.4(b)(v) and 11.4(b)(vi) (subject to such
consents, if any, as may be required under Section 11.4(b)(iii)).
“Eligible First Tier Financed Insurance Premiums” means, as of the relevant date
of determination, those sums payable to SBAC by Premium Finance Customers in the
ordinary course of business under Premium Finance Agreements that: (a) have been
duly assigned to the Administrative Agent and which are not subject to any Lien
other than the Lien in favor of the Administrative Agent; (b) relate to policies
issued by Insurance Companies rated B+ or better by A.M. Best or a similar
rating agency; (c) have not had a total amount of insurance premium financed
that exceeds seventy-five percent (75%) of the total premium under the
applicable insurance policy; (d) are not more than thirty (30) days past due on
any payment obligation to
-10-

--------------------------------------------------------------------------------



SBAC under the terms of the applicable Premium Finance Agreement; and (e) are
not otherwise in default in any material obligation owed to SBAC under the terms
of the applicable Premium Finance Agreement; provided, however, that the
following shall not qualify as “Eligible First Tier Financed Insurance
Premiums”: (i) the extent to which the sums payable by any Premium Finance
Customer (or any two or more affiliated Premium Finance Customers) who,
individually or together, exceed a concentration of twenty percent (20%) of all
sums then payable under SBAC’s Premium Finance Agreements (but, for the
avoidance of doubt, only the excess of such twenty percent (20%) concentration
shall be considered ineligible); and (ii) any sums payable by any Premium
Finance Customer who: (A) has filed or has had filed against it a petition for
bankruptcy, insolvency, reorganization or any other type of relief under
insolvency laws, (B) has made an assignment for the benefit of creditors, or (C)
is deemed to be “ineligible” by the Administrative Agent based upon such credit
and collateral considerations as the Administrative Agent may deem appropriate,
in the Administrative Agent’s Permitted Discretion exercised in good faith.
“Eligible Return Premiums” means, as of the relevant date of determination,
those Return Premiums payable to SBAC by Insurance Companies rated B+ or better
by A.M. Best or a similar rating agency with respect to policies cancelled in
accordance with the terms of SBAC’s Premium Finance Agreements following the
default of a Premium Finance Customer; which are not (a) in the case of Return
Premiums payable to SBAC by Lloyd’s of London or Lloyd’s of London Insurance
Companies, unpaid more than seventy-five (75) days past the date the cancelled
policy was subject to cancellation (e.g., in the case of certain Premium Finance
Agreements, such date may be twenty-one (21) days after the Premium Finance
Customer failed to make payment) or (b) in the case of Return Premiums payable
to SBAC by Insurance Companies other than Lloyd’s of London or Lloyd’s of London
Insurance Companies, unpaid more than sixty (60) days past the date the
cancelled policy was subject to cancellation.
“Eligible Second Tier Financed Insurance Premiums” means, as of the relevant
date of determination, those sums payable to SBAC that would qualify as Eligible
First Tier Financed Insurance Premiums except that such amounts have had a total
amount of insurance premium financed that exceeds seventy-five percent (75%) of
the total premium under the applicable insurance policy; provided, however, that
the following shall not qualify as “Eligible Second Tier Financed Insurance
Premiums”: (a) the extent to which the sums payable by any Premium Finance
Customer (or any two or more affiliated Premium Finance Customers) who,
individually or together, exceed a concentration of twenty percent (20%) of all
sums then payable under SBAC’s Premium Finance Agreements (but, for the
avoidance of doubt, only the excess of such twenty percent (20%) concentration
shall be considered ineligible); and (b) any sums payable by any Premium Finance
Customer who; (i) has filed or has had filed against it a petition for
bankruptcy, insolvency, reorganization or any other type of relief under
insolvency laws, (ii) has made an assignment for the benefit of creditors, or
(iii) is deemed to be “ineligible” by the Administrative Agent based upon such
credit and collateral considerations as the Administrative Agent may deem
appropriate, in the Administrative Agent’s Permitted Discretion exercised in
good faith.
“Eligible Third Tier Financed Insurance Premiums” means, as of the relevant date
of determination, those sums payable to SBAC that would qualify as either
Eligible First Tier
-11-

--------------------------------------------------------------------------------



Financed Insurance Premiums or Eligible Second Tier Financed Insurance Premiums
except that such amounts relate to policies issued by unrated Insurance
Companies or by Insurance Companies rated less than B+ by A.M. Best or a similar
rating agency; provided, however, that the following shall not qualify as
“Eligible Third Tier Financed Insurance Premiums”: (a) sums payable with respect
to policies issued by Preferred Contractors Insurance Company RRG (PCIC); (b)
the extent to which the sums payable by any Premium Finance Customer (or any two
or more affiliated Premium Finance Customers) who, individually or together,
exceed a concentration of twenty percent (20%) of all sums then payable under
SBAC’s Premium Finance Agreements (but, for the avoidance of doubt, only the
excess of such twenty percent (20%) concentration shall be considered
ineligible); and (c) any sums payable by any Premium Finance Customer who; (i)
has filed or has had filed against it a petition for bankruptcy, insolvency,
reorganization or any other type of relief under insolvency laws, (ii) has made
an assignment for the benefit of creditors, or (iii) is deemed to be
“ineligible” by the Administrative Agent based upon such credit and collateral
considerations as the Administrative Agent may deem appropriate, in the
Administrative Agent’s Permitted Discretion exercised in good faith.
“Eligible Warranty Service Payment Plan Agreements” means, as of the relevant
date of determination, Warranty Service Payment Plan Agreements evidencing sums
payable to Warranty Service Contract Providers or to SBF as assignee or
purchaser by Warranty Service Contract Customers under Warranty Service
Contracts entered into in the ordinary course of business: (a) that have been
duly assigned to or purchased by SBF and pledged to the Administrative Agent
under the Collateral Assignment of Payment Plan Agreements, and which are not
subject to any Lien other than the Lien in favor of the Administrative Agent;
(b) for which a Contractual Liability Insurance Policy has been issued by an
Approved Insurer; (c) that are and have been in full force and effect and for
which the first monthly installment payment has been made and received and which
have not been cancelled by the applicable Warranty Service Contract Customer;
(d) that are not more than sixty (60) days past due; (e) that are not otherwise
in default in any material respect; (f) that do not evidence sums payable by any
Warranty Service Contract Customer who: (i) has filed or has had filed against
it a petition for bankruptcy, insolvency, reorganization or any other type of
relief under insolvency laws, or (ii) has made an assignment for the benefit of
creditors; and (g) that such Warranty Service Payment Plan Agreement has not
been deemed to be “ineligible” by the Administrative Agent based upon such
credit and collateral considerations as the Administrative Agent may deem
appropriate, in the Administrative Agent’s Permitted Discretion exercised in
good faith. In the event any Approved Insurer fails to meet the ratings
requirements set forth in the definition hereof, (i) the related Warranty
Service Payment Plan Agreement shall not, as of the date of such downgrade,
become ineligible for any related Warranty Service Payment Plan Agreement that
has been included in the then-current SBF Borrowing Base Certificate unless such
insurer’s rating has not been restored to B+ or better within ninety (90) days
of such downgrade, at which time such agreements shall cease to be Eligible
Warranty Service Payment Plan Agreements and (ii) any Warranty Service Payment
Plan Agreements relating to such insurer created or arising after the date of
such downgrade shall not be Eligible Warranty Service Payment Plan Agreements
until such insurer’s rating has been restored to B+ or better.
“Environmental Laws” shall mean all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued,
-12-

--------------------------------------------------------------------------------



promulgated or entered into by or with any Governmental Authority, relating to
the protection of the environment, preservation or reclamation of natural
resources, or the management, Release or threatened Release of any Hazardous
Material.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of either Borrower or any Subsidiary resulting from
or based upon (a) any actual or alleged violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any actual or alleged exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including any regulations
promulgated thereunder.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” shall have the meaning assigned to such term in Section 9.1.
“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.
“Excluded Hedging Obligation” shall mean, with respect to any Guarantor, any
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Hedging Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Hedging Obligation. If a Hedging Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Hedging Obligation that is attributable to swaps for
which such guarantee or security interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized
-13-

--------------------------------------------------------------------------------



under the laws of, or having its principal office or, in the case of any Lender,
its Applicable Lending Office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment (or otherwise pursuant to any Loan Document)
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment or becomes a party to this Agreement, other
than pursuant to an assignment request by the Borrowers under Section 2.19 or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.19, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Lender’s failure to comply with the requirements
of Section 2.19(f) and (d) any withholding Taxes imposed under FATCA.
“Extensions of Credit” shall mean, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Loans made by such
Lender then outstanding and (ii) such Lender’s Pro Rata Share of the Swing Loans
then outstanding, or (b) the making of any Loan or participation in any Swing
Loan by such Lender.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” shall mean for any day, the weighted average (rounded
upwards, if necessary, to the next higher 1/100 of 1%) of the rates per annum on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upward, if necessary, to the next higher
1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“Fifth Third” means Fifth Third Bank, National Association.
“Fiscal Quarter” shall mean any fiscal quarter of the Borrowers.
“Fiscal Year” shall mean any fiscal year of the Borrowers.
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.
-14-

--------------------------------------------------------------------------------



“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states or commonwealths of the
United States or the District of Columbia.
“Fortegra Credit Agreement” means that certain Amended and Restated Credit
Agreement dated August 4, 2020, by and among Fortegra Financial Corporation and
LOTS Intermediate Co., as borrowers, the guarantors party thereto, the several
banks and other financial institutions from time to time party thereto, as
lenders, and Fifth Third Bank, National Association, in its capacity as
administrative agent for the lenders, as such agreement may be amended,
modified, extended, renewed, supplemented, restated and/or replaced from time to
time (whether with the same or different agent or lenders).
“Fortegra Loan Documents” means the Fortegra Credit Agreement, the Security
Agreement (as defined in the Fortegra Credit Agreement) to which SBAC is now or
hereafter a party and all other Loan Documents (as defined in the Fortegra
Credit Agreement) to which SBAC is now or hereafter a party or by which SBAC is
now or hereafter bound.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Loans other than Swing Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the date of the relevant calculation, including those
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the
accounting profession. All ratios and computations based on GAAP contained in
this Agreement shall be computed in conformity with GAAP.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
-15-

--------------------------------------------------------------------------------



Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (x) the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made (or, if the amount of such primary obligation is not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder)), or (y) the stated
maximum liability under such Guarantee.
“Guarantor” shall mean the Subsidiary Loan Parties, if any.
“Guaranty Agreement” shall mean and include the Guarantee of the Loan Parties
provided for in Article XII, and any other guaranty agreement executed and
delivered in order to guarantee the Obligations or any part thereof in form and
substance acceptable to the Administrative Agent.
“Guaranty Supplement” shall mean each supplement substantially in the form of
Exhibit E executed and delivered by a Domestic Subsidiary of the Borrowers
pursuant to Section 6.18.
“Hazardous Materials” shall mean all substances or wastes that are defined or
regulated as explosive, radioactive, hazardous, toxic, a pollutant or a
contaminant pursuant to any Environmental Law, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes.
“Hedging Counterparty” shall mean any Person that, at the time it enters into a
Hedging Transaction with a Loan Party, is a Lender, an Affiliate of a Lender,
the Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedging Transaction; provided that at the time of
entering into a Hedging Transaction, no Hedging Counterparty shall be a
Defaulting Lender.
“Hedging Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Parties (a) with respect to obligations and other
liabilities existing on the Closing Date, owed to any counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender as of the Closing Date or (b) owed to any Hedging Counterparty, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired under (i) any and all Hedging Transactions, (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Hedging
Transactions and (iii) any and all renewals, extensions and modifications of any
Hedging Transactions and any and all substitutions for any Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction,
-16-

--------------------------------------------------------------------------------



currency swap transaction, cross-currency rate swap transaction, currency
option, spot transaction, credit protection transaction, credit swap, credit
default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether or not any such transaction is governed by or
subject to any master agreement and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Incremental Facility” shall have the meaning assigned to such term in
Section 2.22(a).
“Incremental Revolving Commitment” shall have the meaning assigned to such term
in Section 2.22(a).
“Indebtedness” shall mean all items which, in accordance with GAAP, would be
included in determining total liabilities as shown on the liability side of a
balance sheet as of the date Indebtedness is to be determined and, in any event,
shall include (without duplication) (i) any liability secured by any mortgage
pledge, lien or security interest on property owned or acquired, whether or not
such liability shall have been assumed, (ii) guarantees, endorsements (other
than for collection in the ordinary course of business) and (iii) other
contingent obligations in respect of the obligations of others except related
entities. Notwithstanding anything set forth herein to the contrary, in no event
shall amounts due to or from any Borrower to any Affiliate in respect of its
respective allocation of operating expenses, in each case consistent with past
business practices of the Borrowers, be deemed to be “Indebtedness.”
“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes imposed on
or with respect to any payment made by or on account of any obligation of a
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 11.3(b).
“Insurance Business” shall mean one or more of the aspects of the business of
selling, issuing or underwriting insurance or reinsurance.
“Insurance Company” shall include an insurance company and any risk retention
group authorized to issue insurance policies.
“Intellectual Property” shall mean, with respect to the Borrowers and their
Subsidiaries, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights.
-17-

--------------------------------------------------------------------------------



“Interest Coverage Ratio” shall mean the ratio of (a) Adjusted EBITDA of SBAC
and its Subsidiaries on a consolidated basis to (b) Interest Expense.
“Interest Expense” shall mean interest expense of SBAC and its Subsidiaries in
respect of Borrowings determined in accordance with GAAP for the applicable
measurement period.
“Interest Payment Date” means (a) with respect to any LIBOR Rate Loan, the last
Business Day of every calendar month and on the maturity date, (b) with respect
to any Base Rate Loan (other than Swing Loans), the last Business Day of every
calendar month and on the maturity date, and (c) as to any Swing Loan, the last
day of the Interest Period with respect to such Swing Loan and on the maturity
date.
“Interest Period” shall mean, with respect to Swing Loans, the period commencing
on the date a Borrowing of Swing Loans is advanced and ending on the date one to
five Business Days thereafter as mutually agreed to by the applicable Borrower
and the Swing Line Lender; provided that no Interest Period on any Swing Loan
may extend beyond the applicable Revolving Credit Maturity Date.
“IRS” means the United States Internal Revenue Service or any successor thereto.
“Lenders” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include, where appropriate, each SBAC
Lender, each SBF Lender and, as applicable, each Additional Lender that joins
this Agreement pursuant to Section 2.22. Unless the context requires otherwise,
the term “Lenders” includes the Swing Line Lender.
“LIBOR Rate Loan” shall mean each portion of the outstanding principal balance
of the Loan that is bearing interest at the Adjusted LIBOR.
“License” shall mean any license, certificate of authority, permit or other
authorization which is required to be obtained from any Applicable Insurance
Regulatory Authority or other Governmental Authority in connection with the
operation, ownership or transaction of the Insurance Business.
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement
or any preference, priority or other arrangement, in each case, having the
practical effect of a security interest or any other security agreement or
preferential arrangement having the practical effect of a security interest of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing but excluding operating leases).
“Loan” shall mean any SBAC Revolving Loan, SBF Revolving Loan, Term Loan or
Swing Loan, as the context shall require.
-18-

--------------------------------------------------------------------------------



“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the Guaranty Agreement, each Guaranty Supplement, the Collateral Assignments,
the Security Documents, all Notices of Borrowing, all Borrowing Base
Certificates and all Compliance Certificates, and each other agreement,
instrument or document delivered hereunder or thereunder or otherwise that is
specified to be a Loan Document. In no event shall any agreements in connection
with Hedging Transactions or Treasury Management Agreements constitute a Loan
Document.
“Loan Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent or any other Lender pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan,
including, without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to either Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, fees, expenses, indemnification
and reimbursement payments, costs and expenses (including all fees and expenses
of counsel to the Administrative Agent and any other Lender incurred, or
required to be reimbursed, by the Borrowers, in each case, pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder.
“Loan Parties” shall mean the Borrowers and the Guarantors.
“LSIC” means Lyndon Southern Insurance Company.
“Master Agreement” shall have the meaning assigned to such term in the
definition of “Hedging Transaction”.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, operations or liabilities
(contingent or otherwise) of the Borrowers and their Subsidiaries taken as a
whole, (ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of the
Administrative Agent and the Lenders under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.
“Material Agreement” shall mean any contract or other arrangement (other than
the Loan Documents), to which either Borrower or any Subsidiary is a party as to
which the breach, nonperformance, termination, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.
“Maximum Rate” shall have the meaning assigned to such term in Section 11.12.
-19-

--------------------------------------------------------------------------------



“Minimum Collateral Amount” shall mean, at any time, with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of Swing Loans outstanding at such time.
“Net Cash Proceeds” shall mean as applicable, (a) with respect to any
Disposition by a Person, cash and cash equivalent proceeds received by or for
such Person’s account, net of (i) reasonable direct costs relating to such
Disposition and (ii) sale, use or other transactional taxes paid or payable by
such Person as a direct result of such Disposition, and (b) with respect to any
Event of Loss of a Person, (i) cash and cash equivalent proceeds received by or
for such Person’s account (whether as a result of payments made under any
applicable insurance policy therefor or in connection with condemnation
proceedings or otherwise), net of reasonable direct costs incurred in connection
with the collection of such proceeds, awards or other payments and (ii) sale,
use or other transactional taxes paid or payable by such Person as a direct
result of such Event of Loss.
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Notes” shall mean the SBAC Revolving Credit Notes, the SBF Revolving Credit
Notes, the SBAC Term Notes, the SBF Term Notes, the SBAC Swing Note and SBF
Swing Note.
“Notice of Borrowing” shall have the meaning assigned to such term in
Section 2.4.
“Notice of Conversion” shall have the meaning assigned to such term in
Section 2.4.
“Obligations” shall mean (a) all Loan Obligations, (b) all Hedging Obligations,
(c) all Treasury Management Obligations and (d) all obligations and indebtedness
of either Borrower or any other Loan Party under corporate card agreements,
arrangements or programs (including, without limitation, purchasing card and
travel and entertainment card agreements, arrangements or programs) maintained
with the Administrative Agent, any Lender and any Affiliate of the
Administrative Agent or a Lender, together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided that the
Obligations of a Loan Party shall exclude any Excluded Hedging Obligations with
respect to such Loan Party.
-20-

--------------------------------------------------------------------------------



“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“OSHA” means the Occupational Safety and Health Act, as amended, and rules and
regulations promulgated thereunder.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.24).
“Outstanding SBAC Revolving Loans” shall have the meaning assigned to such term
in Section 2.26.
“Outstanding SBF Revolving Loans” shall have the meaning assigned to such term
in Section 2.26.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning assigned to such term in Section 11.4(d).
“Participant Register” shall have the meaning assigned to such term in
Section 11.4(d).
“Patriot Act” shall have the meaning assigned to such term in Section 4.1(f).
“Payment Office” shall mean the office of the Administrative Agent located at 38
Fountain Square Plaza, Cincinnati, Ohio 45263, or such other location as to
which the Administrative Agent shall have given written notice to the Borrowers
and the other Lenders.
“Payment Plan Purchase Agreement” means that certain Payment Plan Agreement
Acquisition and Subservicing Agreement by and among SBF, EFS Companies, LLC, as
Subservicer, and EGV Companies, Inc., as Administrator, dated as of August 5,
2019, providing
-21-

--------------------------------------------------------------------------------



for the acquisition by SBF of Warranty Service Payment Plan Agreements and the
terms of payment to SBF of account receivable accruing under such agreements.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from the Borrowers and the other Loan Parties to the
Administrative Agent.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a commercial lender) business judgment.
“Permitted Indebtedness” means, collectively, (a) the Permitted Senior
Indebtedness; (b) the Obligations; (c) intercompany indebtedness among the Loan
Parties and (d) additional Indebtedness in an aggregate principal amount not to
exceed $1,000,000 at any time outstanding.
“Permitted Liens” means any of the following: (a) Liens for taxes, assessments
or other governmental charges or levies not delinquent, or, being contested in
good faith by appropriate proceedings and with respect to which proper reserves
have been taken by the Loan Parties; provided that a stay of enforcement of any
such Lien shall be in effect; (b) deposits or pledges securing obligations under
worker’s compensation, unemployment insurance, social security or public
liability laws or similar legislation; (c) deposits or pledges securing bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the ordinary course of the Loan Parties’ business; (d)
judgment Liens that have been stayed or bonded or that do not otherwise give
rise to an Event of Default under Section 9.1(j); (e) mechanics’, workers’,
materialmen’s or other like Liens arising in the ordinary course of the Loan
Parties’ business with respect to obligations which are not due, or, being
contested in good faith by appropriate proceedings and with respect to which
proper reserves have been taken by the Loan Parties; (f) Liens placed upon fixed
assets hereafter acquired to secure a portion of the purchase price thereof;
provided that, any such Lien shall not encumber any other property of the Loan
Parties; (g) security interests being terminated concurrently with the execution
of the Loan Documents; (h) such other Liens and encumbrances listed on Schedule
5.5 hereof; (i) Liens or encumbrances securing the Permitted Senior Indebtedness
or created pursuant to this Agreement or any other Loan Documents; and (j)
customary rights of set-off relating to (i) revocation, refund or chargeback
under deposit agreements or under the UCC or common law of banks or other
financial institutions where either Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as Cash Collateral) in the
ordinary course of business and (ii) purchase orders and other similar
agreements entered into in the ordinary course of business.
“Permitted Senior Indebtedness” means that certain revolving line of credit
extended pursuant to the Fortegra Credit Agreement and the Fortegra Loan
Documents and guaranteed by SBAC and certain of its Affiliates.
-22-

--------------------------------------------------------------------------------



“Permitted Senior Loan Documents” means the Fortegra Credit Agreement and the
Fortegra Loan Documents.
“Person” shall mean any natural person, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, Governmental Authority or any other entity.
“Place of Business” shall mean any location at which a Loan Party undertakes its
business, including, but not limited to, the maintenance of its books and
records.
“Platform” shall have the meaning assigned to such term in Section 11.1(e)(i).
“Premium Finance Agreement” means an agreement entered into between SBAC and a
customer of SBAC which agreement provides, inter alia, that in consideration of
SBAC paying to an Insurance Company issuing an insurance policy specified in
said agreement, or such company’s agent, certain premiums on certain insurance
policies said customer will pay to SBAC the amount of the premium paid by SBAC
plus interest and other charges as specified in said agreement and as security
for such customer’s obligations under said agreement, said customer, inter alia,
assigns to SBAC Unearned Premiums and dividends with respect to said insurance
policy. The term “Premium Finance Agreement” shall also include Premium Finance
Agreements acquired by SBAC from an affiliate of SBAC or a third party and
Premium Finance Agreements of any Subsidiary of SBAC presently in existence or
hereafter established or acquired, and financed insurance premiums under such
Premium Finance Agreements shall be included in the SBAC Borrowing Base to the
same extent as insurance premiums financed by SBAC; provided, however, that SBAC
shall have first complied with the requirements of Section 6.18 hereof before
any amount payable with respect to Premium Finance Agreements owned by a
Subsidiary may be included in the SBAC Borrowing Base.
“Premium Finance Customer” or “Premium Finance Customers” means one or more
customers of SBAC and all other persons obligated to SBAC under Premium Finance
Agreements.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.
“Pro Rata Share” shall mean (i) with respect to, and when used in the context
of, any SBAC Revolving Commitment of any SBAC Lender and any participations in
SBAC Swing Loans purchased by any SBAC Lender, a percentage, the numerator of
which shall be such SBAC Lender’s SBAC Revolving Commitment (or if such SBAC
Revolving Commitments have been terminated or expired or the SBAC Revolving
Loans have been declared to be due and payable, such Lender’s SBAC Revolving
Credit Exposure), and the denominator of which shall be Aggregate SBAC Revolving
Commitments (or if such SBAC Revolving Commitments have been terminated or
expired or the SBAC Revolving Loans have been declared to be due and payable,
all SBAC Revolving Credit Exposure of all Lenders), (ii) with respect to, and
when used in the context of, Obligations owed to any Lender in connection with
Obligations under
-23-

--------------------------------------------------------------------------------



clause (i) above, shall mean a percentage, the numerator of which shall be the
outstanding principal balance of such Lender’s SBAC Revolving Commitment (or if
such SBAC Revolving Commitments have been terminated or expired or the SBAC
Revolving Loans have been declared to be due and payable, such Lender’s SBAC
Revolving Credit Exposure), and the denominator of which shall be the Aggregate
SBAC Revolving Commitments (or if such Aggregate SBAC Revolving Commitments have
been terminated or expired or the SBAC Revolving Loans have been declared to be
due and payable, all SBAC Revolving Credit Exposure of all Lenders), (iii) with
respect to, and when used in the context of, any SBF Revolving Commitment of any
SBF Lender and any participations in SBF Swing Loans purchased by any SBF
Lender, a percentage, the numerator of which shall be such SBF Lender’s SBF
Revolving Commitment (or if such SBF Revolving Commitments have been terminated
or expired or the SBF Revolving Loans have been declared to be due and payable,
such Lender’s SBF Revolving Credit Exposure), and the denominator of which shall
be Aggregate SBF Revolving Commitments (or if such SBF Revolving Commitments
have been terminated or expired or the SBF Revolving Loans have been declared to
be due and payable, all SBF Revolving Credit Exposure of all Lenders), (iv) with
respect to, and when used in the context of, Obligations owed to any Lender in
connection with Obligations under clause (iii) above, shall mean a percentage,
the numerator of which shall be the outstanding principal balance of such
Lender’s SBF Revolving Commitment (or if such SBF Revolving Commitments have
been terminated or expired or the SBF Revolving Loans have been declared to be
due and payable, such Lender’s SBF Revolving Credit Exposure), and the
denominator of which shall be the Aggregate SBF Revolving Commitments (or if
such Aggregate SBF Revolving Commitments have been terminated or expired or the
SBF Revolving Loans have been declared to be due and payable, all SBF Revolving
Credit Exposure of all Lenders), and (v) with respect to, and when used in the
context of, any Term Loans, a percentage, the numerator of which shall be the
amount of such Lender’s Term Loans and the denominator of which shall be the
amount of Term Loans of all Lenders.
“Protective Advances” shall have the meaning assigned to such term in Section
2.3.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Hedging Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means (a) the Administrative Agent and (b) any Lender.
“Register” shall have the meaning assigned to such term in Section 11.4(c).
-24-

--------------------------------------------------------------------------------



“Regulated Insurance Company” shall mean any Subsidiary of the Borrowers,
whether now owned or hereafter acquired, that is authorized or admitted to carry
on or transact Insurance Business in any jurisdiction and is regulated by any
Applicable Insurance Regulatory Authority.
“Regulation T, U and X” shall mean Regulation T, U and X, respectively, of the
Board of Governors of the Federal Reserve System, as the same may be in effect
from time to time, and any successor regulations.
“Reinsurance Agreement” shall mean that certain Indemnity Reinsurance Agreement
dated May 7, 2013, by and between LSIC as “Insurer” and Ensurety Reinsurance,
Ltd., as “Reinsurer”, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time.
“Reinsurance Documents” shall mean the Reinsurance Agreement and the Trust
Agreement.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Removal Effective Date” shall have the meaning assigned to such term in
Section 10.8(b).
“Required Lenders” shall mean, at any date, any combination of Lenders holding
more than fifty percent (50%) of the aggregate amount of the Revolving
Commitments or, if the Revolving Commitments have been terminated, any
combination of Lenders holding more than fifty percent (50%) of the aggregate
Extensions of Credit; provided that the Commitments of, and the portion of the
Extensions of Credit, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders. For the purposes of this definition, any Lender and its Affiliates
shall constitute a single Lender. Notwithstanding the foregoing, at any time
there are exactly two Lenders, “Required Lenders” shall mean both Lenders.
“Required SBAC Lenders” shall mean, at any date, any combination of SBAC Lenders
holding more than fifty percent (50%) of the aggregate amount of the SBAC
Revolving Commitment or, if the SBAC Revolving Commitment has been terminated,
any combination of Lenders holding more than fifty percent (50%) of the
aggregate SBAC Revolving Credit Exposure; provided that the SBAC Revolving
Commitment of, and the portion of the SBAC Revolving Credit Exposure, as
applicable, held or deemed held by, any Defaulting Lender shall
-25-

--------------------------------------------------------------------------------



be excluded for purposes of making a determination of SBAC Required Lenders. For
the purposes of this definition, any Lender and its Affiliates shall constitute
a single Lender. Notwithstanding the foregoing, at any time there are exactly
two Lenders, “SBAC Required Lenders” shall mean both Lenders.
“Required SBF Lenders” shall mean, at any date, any combination of SBF Lenders
holding more than fifty percent (50%) of the aggregate amount of the SBF
Revolving Commitment or, if the SBF Revolving Commitment has been terminated,
any combination of Lenders holding more than fifty percent (50%) of the
aggregate SBF Revolving Credit Exposure; provided that the SBF Revolving
Commitment of, and the portion of the SBF Revolving Credit Exposure, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of SBF Required Lenders. For the purposes of
this definition, any Lender and its Affiliates shall constitute a single Lender.
Notwithstanding the foregoing, at any time there are exactly two Lenders, “SBF
Required Lenders” shall mean both Lenders.
“Requirement of Law” for any Person shall mean any law, treaty, rule or
regulation, or determination of a Governmental Authority having the force of
law, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserve Percentage” means, for any Borrowing of LIBOR Rate Loans, the daily
average of the maximum rate, expressed as a decimal, at which reserves
(including any supplemental, marginal, and emergency reserves) are imposed by
the Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on LIBOR Rate Loans is determined or any category of
extensions of credit or other assets that include loans by non-United States
offices of any Lender to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto. For purposes of this definition, the LIBOR
Rate Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.
“Resignation Effective Date” shall have the meaning assigned to such term in
Section 10.8(a).
“Responsible Officer” shall mean any of the chairman, the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer or a vice president of the Borrowers or such other representative of
the Borrowers as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent; provided that, with respect to the
financial covenants and Compliance Certificate, “Responsible Officer” shall mean
only the chief financial officer, the treasurer or the vice president of finance
and operations of the Borrowers.
-26-

--------------------------------------------------------------------------------



“Return Premiums” means any and all Unearned Premiums and dividends at any time
and from time to time assigned pursuant to executed Premium Finance Agreements
as security for amounts due under executed Premium Finance Agreements.
“Reuters Screen LIBOR01 Page” means the display designated as the “LIBOR01 Page”
and captioned as ICE Benchmark Administration Interest Settlement Rates, on the
Reuters America Network, a service of Reuters America Inc. (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market).
“Revolving Commitment” shall mean the SBAC Revolving Commitment or the SBF
Revolving Commitment, as applicable.
“Revolving Credit Exposure” shall mean the SBAC Revolving Credit Exposure or the
SBF Revolving Credit Exposure, as applicable.
“Revolving Credit Maturity Date” shall mean the SBAC Revolving Credit Maturity
Date or the SBF Revolving Credit Maturity Date, as applicable.
“Revolving Loan” shall mean any SBAC Revolving Loan or SBF Revolving Loan, as
applicable.
“Sanctioned Country” shall mean a country or territory that is the subject of a
Sanctions Program.
“Sanctioned Person” shall mean (i) a Person named on a Sanctions List, each
Person owned or controlled by a Person named on a Sanctions List, or (ii) (A) an
agency of the government of a Sanctioned Country, (B) an organization
controlled, directly or indirectly, by a Sanctioned Country, or (C) a Person
resident in a Sanctioned Country, to the extent subject to a Sanctions Program.
“Sanctions Lists” means, and includes, (a) the list of the Specially Designated
Nationals and Blocked Persons maintained by OFAC, (b) the list of Sectoral
Sanctions Identifications maintained by the U.S. Department of Treasury, (c) the
list of Foreign Sanctions Evaders maintained by the U.S. Department of Treasury,
and (d) any similar list maintained by the U.S. State Department, the U.S.
Department of Commerce, the U.S. Department of Treasury, or any other U.S.
Governmental Authority, or maintained by a Canadian Governmental Authority, the
United Nations Security Counsel, or the European Union.
“Sanctions Programs” means (a) all economic, trade, and financial sanctions
programs administered by OFAC (including all laws, regulations, and Executive
Orders administered by OFAC), the U.S. State Department, and any other U.S.
Governmental Authority, including the Bank Secrecy Act, anti-money laundering
laws (including the Patriot Act), and any
-27-

--------------------------------------------------------------------------------



and all similar United States federal laws, regulations or Executive Orders,
and, to the extent applicable, any similar laws, regulations or orders adopted
by any State within the United States, and (b) to the extent applicable, all
similar economic, trade, and financial sanctions programs administered, enacted,
or enforced by the European Union or the United Kingdom.
“SBAC” shall have the meaning assigned to such term in the introductory
paragraph hereof.
“SBAC Availability Period” shall mean the period from the Closing Date to the
SBAC Revolving Credit Maturity Date.
“SBAC Borrowing Base” means, at any time, the sum of the following, without
duplication: (a) eighty-five percent (85%) of amounts owing to SBAC with respect
to Eligible First Tier Financed Insurance Premiums, plus (b) seventy-five
percent (75%) of amounts owing to SBAC with respect to Eligible Second Tier
Financed Insurance Premiums, plus (c) seventy-five percent (75%) of amounts
owing to SBAC with respect to Eligible Third Tier Financed Insurance Premiums,
plus (d) eighty-five percent (85%) of amounts owing to SBAC with respect to
Eligible Return Premiums; provided, however, that (i) the maximum amount of
Eligible Second Tier Financed Insurance Premiums included within the SBAC
Borrowing Base at any time shall not exceed $7,500,000 (which results in maximum
aggregate Borrowings against Eligible Second Tier Financed Insurance Premiums of
no greater than $5,625,000 at any time outstanding), and (ii) the maximum amount
of Eligible Third Tier Financed Insurance Premiums included within the SBAC
Borrowing Base at any time shall not exceed $500,000 (which results in maximum
aggregate advances against Eligible Third Tier Financed Insurance Premiums of no
greater than $375,000 at any time outstanding).
“SBAC Borrowing Base Certificate” means, a certificate of SBAC containing a
computation of the SBAC Borrowing Base in the form of the certificate attached
hereto as Exhibit J-1.
“SBAC Lender” shall mean any Lender with an outstanding SBAC Revolving
Commitment or, (a) if the SBAC Revolving Commitments have terminated or expired,
any Lender with any SBAC Revolving Credit Exposure or, (b) if the SBAC Revolving
Loans have been converted to SBAC Term Loans pursuant to Section 2.26, any
Lender with a SBAC Term Loan.
“SBAC Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make SBAC Revolving Loans to SBAC in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.22, or in
the case of a Person becoming a Lender after the Closing Date through an
assignment of an existing SBAC Revolving Commitment, the amount of the assigned
“SBAC Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, as the same may be increased or
decreased pursuant to the terms hereof.
-28-

--------------------------------------------------------------------------------



“SBAC Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of (i) the outstanding principal amount of such Lender’s SBAC
Revolving Loans, (ii) the amount of such Lender’s funded participations in SBAC
Swing Loans at such time and (iii) such Lender’s Pro Rata Share of any unfunded
participations in SBAC Swing Loans at such time.
“SBAC Revolving Credit Maturity Date” shall mean October 16, 2023 or such
earlier date on which the Revolving Commitments are terminated in whole pursuant
to Section 2.7 or 9.1.
“SBAC Revolving Credit Note” shall mean a promissory note of SBAC payable to a
requesting SBAC Lender in the principal amount of such SBAC Lender’s SBAC
Revolving Commitment, in substantially the form of Exhibit C-1, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extensions thereof, in whole or in
part.
“SBAC Revolving Loan” shall mean a loan made by a Lender to SBAC under its SBAC
Revolving Commitment.
“SBAC Swing Line” means the credit facility for making one or more SBAC Swing
Loans described in Section 2.2(a)(i).
“SBAC Swing Line Sublimit” means $2,000,000, as reduced pursuant to the terms
hereof.
“SBAC Swing Loan” and “SBAC Swing Loans” each is defined in Section 2.2(a)(i).
“SBAC Swing Note” shall mean a promissory note of SBAC payable to the Swing Line
Lender in the principal amount of the SBAC Swing Line Sublimit, in substantially
the form of Exhibit C-4, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extensions thereof, in whole or in part.
“SBAC Term Loan” shall have the meaning assigned to such term in Section 2.26.
“SBAC Term Loan Maturity Date” shall mean three-hundred sixty-four (364) days
after the SBAC Revolving Credit Maturity Date, or such earlier date on which the
SBAC Term Loans are terminated in whole pursuant to 9.1.
“SBAC Term Note” shall mean a promissory note of SBAC payable to a requesting
SBAC Lender in the principal amount of such SBAC Lender’s SBAC Term Loans, in
substantially the form of Exhibit C-5, and any amendments, supplements and
modifications
-29-

--------------------------------------------------------------------------------



thereto, any substitutes therefor, and any replacements, restatements, renewals
or extensions thereof, in whole or in part.
“SBF” shall have the meaning assigned to such term in the introductory paragraph
hereof.
“SBF Availability Period” shall mean the period from the Closing Date to the SBF
Revolving Credit Maturity Date.
“SBF Borrowing Base” means, at any time, without duplication, an amount equal to
sixty percent (60%) of the total amount advanced and outstanding by SBF to the
applicable subservicer for purchase or financing under the Payment Plan Purchase
Agreement with respect to Eligible Warranty Service Payment Plan Agreements,
excluding, however, sums due SBF by reason of the subsequent cancellation of
Warranty Service Contracts covered by such Warranty Service Payment Plan
Agreements previously included in the SBF Borrowing Base.
“SBF Borrowing Base Certificate” means a certificate of SBF containing a
computation of the SBF Borrowing Base in the form of the certificate attached
hereto as Exhibit J-2.
“SBF Lender” shall mean any Lender with an outstanding SBF Revolving Commitment
or, (a) if the SBF Revolving Commitments have terminated or expired, any Lender
with any SBF Revolving Credit Exposure or, (b) if the SBF Revolving Loans have
been converted to SBF Term Loans pursuant to Section 2.26, any Lender with a SBF
Term Loan.
“SBF Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make SBF Revolving Loans to SBF in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.22, or in
the case of a Person becoming a Lender after the Closing Date through an
assignment of an existing SBF Revolving Commitment, the amount of the assigned
“SBF Revolving Commitment” as provided in the Assignment and Acceptance executed
by such Person as an assignee, as the same may be increased or decreased
pursuant to the terms hereof.
“SBF Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of (i) the outstanding principal amount of such Lender’s SBF
Revolving Loans, (ii) the amount of such Lender’s funded participations in SBF
Swing Loans at such time and (iii) such Lender’s Pro Rata Share of any unfunded
participations in SBF Swing Loans at such time.
“SBF Revolving Credit Maturity Date” shall mean October 16, 2023 or such earlier
date on which the SBF Revolving Commitments are terminated in whole pursuant to
Section 2.7 or 9.1.
“SBF Revolving Credit Note” shall mean a promissory note of SBF payable to a
requesting SBF Lender in the principal amount of such SBF Lender’s SBF Revolving
-30-

--------------------------------------------------------------------------------



Commitment, in substantially the form of Exhibit C-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extensions thereof, in whole or in part.
“SBF Revolving Loan” shall mean a loan made by a Lender to SBF under its SBF
Revolving Commitment.
“SBF Swing Line” means the credit facility for making one or more SBF Swing
Loans described in Section 2.2(a)(ii).
“SBF Swing Line Sublimit” means $5,500,000, as reduced pursuant to the terms
hereof.
“SBF Swing Loan” and “SBF Swing Loans” each is defined in Section 2.2(a)(ii).
“SBF Swing Note” shall mean a promissory note of the SBF payable to the Swing
Line Lender in the principal amount of the SBF Swing Line Sublimit, in
substantially the form of Exhibit C-4, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extensions thereof, in whole or in part.
“SBF Term Loan” shall have the meaning assigned to such term in Section 2.26.
“SBF Term Loan Maturity Date” shall mean three-hundred sixty-four (364) days
after the SBF Revolving Credit Maturity Date, or such earlier date on which the
SBF Term Loans are terminated in whole pursuant to 9.1.
“SBF Term Note” shall mean a promissory note of SBF payable to a requesting SBF
Lender in the principal amount of such SBF Lender’s SBF Term Loans, in
substantially the form of Exhibit C-6, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extensions thereof, in whole or in part.
“Secured Creditors” shall have the meaning assigned to such term in the Security
Agreement.
“Security Agreement” shall mean the Security Agreement, dated as of the date
hereof and substantially in the form of Exhibit D, agreed by the Borrowers and
the Subsidiary Loan Parties in favor of the Administrative Agent for the benefit
of the Lenders, as amended, restated, supplemented or otherwise modified from
time to time.
“Security Documents” shall mean the Security Agreement, and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant thereto or pursuant to Section 6.18.
-31-

--------------------------------------------------------------------------------



“Settlement” shall mean as of any time, the making of, or the receiving of,
payments, in immediately available funds, by a Lender, to the extent necessary
to cause such Lender’s actual share of the outstanding amount of Loans to be
equal to such Lender’s Pro Rata Share of the Loans then outstanding, in any case
where, prior to such event or action, such Lender’s actual share of the Loans is
not so equal.
“Settlement Amount” is defined in Section 2.27.
“Settlement Date” is defined in Section 2.27.
“Solvent” shall mean, with respect to any Person on any date of determination,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small amount of capital, and (e) such Person is able
to pay its debts and liabilities, contingent obligations and other commitments
as they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Subsidiary” of any Person shall mean (1) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total ordinary voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof (or Persons performing similar functions) or (2) any partnership, joint
venture limited liability company or similar entity of which more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (1) and (2), at the time owned or controlled, directly or indirectly, by
(a) such Person, (b) such Person and one or more Subsidiaries of such Person or
(c) one or more Subsidiaries of such Person. Unless otherwise specified herein,
each reference to a Subsidiary will refer to a Subsidiary of a Borrower.
“Subsidiary Loan Party” shall mean each Subsidiary of the Borrowers.
“Sweep Arrangements” means those agreements entered into by and between any
Borrower or any Guarantor and the Administrative Agent from time to time that
provide for the transfer of monies from accounts maintained by any Borrower or
Guarantor with the Administrative Agent from time to time to pay Obligations
hereunder.
“Swing Line Lender” means Fifth Third Bank, National Association, and any
successor acting in such capacity.
-32-

--------------------------------------------------------------------------------



“Swing Line Lender’s Quoted Rate” is defined in Section 2.2(c).
“Swing Loan” shall mean a SBAC Swing Loan or SBF Swing Loan, as applicable.
“Tangible Net Worth” shall mean the total of the capital stock (less treasury
stock), paid-in capital surplus, general contingency reserves and retained
earnings (deficit) of SBAC and its Subsidiaries as determined in accordance with
GAAP after eliminating all intercompany items and all amounts properly
attributable to minority interests, if any, in the stock and surplus of any
Subsidiary, minus the following items (without duplication of deductions), if
any, appearing on the balance sheet of SBAC and its Subsidiaries: (a) all
deferred charges (less amortization, unamortized debt discount and expense and
corporate organization expenses); (b) the book amount of all assets which would
be treated as intangibles under GAAP, including, without limitation, such items
as goodwill, trademark applications, trade names, service marks, brand names,
copyrights, patents, patent applications and licenses, and rights with respect
to the foregoing; (c) the amount by which aggregate inventories or aggregate
securities appearing on the asset side of such balance sheet exceed the lower of
cost or market value (at the date of such balance sheet) thereof; and (d) any
write-up in the book amount of any asset resulting from a revaluation thereof
from the book amount entered upon acquisition of such asset.
“Tangible Net Worth Ratio” shall mean the ratio of (a) the Total Liabilities of
SBAC and its Subsidiaries on a consolidated basis to (b) the Tangible Net Worth
of SBAC and its Subsidiaries on a consolidated basis.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Conditions” shall mean, collectively, (a) the payment in full in
cash of the Loan Obligations (other than any (1) contingent obligations for
which no claim has been asserted and (2) secured Hedging Obligations owed to any
Hedging Counterparty or Treasury Management Obligations) and (b) the termination
or expiration of the Commitments.
“Term Loan” shall mean the SBAC Term Loan and the SBF Term Loan.
“Total Liabilities” shall mean all liabilities of SBAC and its Subsidiaries
determined in accordance with GAAP; provided, however, Permitted Senior
Indebtedness shall not be included in the determination of Total Liabilities.
“Transaction Costs” shall mean any costs, fees or expenses paid in cash by a
Borrower or any of its Subsidiaries in connection with the Transactions.
“Transactions” shall mean, on the Closing Date, the execution and delivery of
the Loan Documents and the payment of fees and expenses incurred in connection
therewith.
-33-

--------------------------------------------------------------------------------



“Treasury Management Agreement” shall mean any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, purchasing card services, automated
clearing house, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.
“Treasury Management Bank” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Treasury Management Agreement; provided that at the
time of entering into a Treasury Management Agreement, no Treasury Management
Bank shall be a Defaulting Lender.
“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties (a) with respect to obligations and other
liabilities existing on the Closing Date, owed to any counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender as of the Closing Date or (b) owed to any Treasury Management Bank,
pursuant to any Treasury Management Agreements.
“Trust Agreement” shall mean that certain Trust Agreement dated May 7, 2013, as
amended by that certain Amendment to Trust Agreement dated May 17, 2019, and as
the same may be further amended from time to time, made by and among LSIC and
other affiliates of SBF, as “Beneficiaries,” Ensurety Reinsurance, Ltd., as
“Grantor,” and SunTrust Bank, as “Trustee”, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time.
“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the Security
Interests (as defined in the Security Agreement) in any Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than New
York, “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection.
“Unearned Premiums” means the portion of an insurance premium paid in advance to
an insurance company (or other issuer of a policy) but not yet earned by such
company, and subject to refund in the event the applicable policy is cancelled.
“Unused SBAC Revolving Commitment” means, at any time, the difference between
(a) the SBAC Revolving Commitments then in effect and (b) the aggregate
outstanding principal amount of SBAC Revolving Loans and SBAC Swing Loans then
outstanding; provided that SBAC Swing Loans outstanding from time to time shall
be deemed to reduce the Unused SBAC Revolving Commitment of the Administrative
Agent for purposes of computing the commitment fee under Section 2.13(b).
-34-

--------------------------------------------------------------------------------



“Unused SBF Revolving Commitment” means, at any time, the difference between (a)
the SBF Revolving Commitments then in effect and (b) the aggregate outstanding
principal amount of SBF Revolving Loans and SBF Swing Loans then outstanding;
provided that SBF Swing Loans outstanding from time to time shall be deemed to
reduce the Unused SBF Revolving Commitment of the Administrative Agent for
purposes of computing the commitment fee under Section 2.13(b).
“Voting Stock” as applied to stock of any person, means shares, interests,
participations or other equivalents in the equity interest (however designated)
in such person having ordinary voting power for the election of a majority of
the directors (or the equivalent) of such person, other than shares, interests,
participations or other equivalents having such power only by reason of the
occurrence of a contingency.
“Warranty Service Contract” means an agreement entered into between a Warranty
Service Contract Provider and a Warranty Service Contract Customer which
agreements provides, inter alia, that in consideration of payment of an amount
due thereunder by the Warranty Service Contract Customer paying to the Warranty
Service Contract Provider, the Warranty Service Contract Provider will pay or
reimburse the Warranty Service Contract Customer for specified repairs to a
vehicle or vehicles covered under the Warranty Service Contract between the
parties.
“Warranty Service Contract Customer” means the purchaser of a Warranty Service
Contract.
“Warranty Service Contract Provider” means the provider of a Warranty Service
Contract.
“Warranty Service Payment Plan Agreement” means an agreement between a Warranty
Service Contract Customer and a Warranty Service Contract Provider whereby the
Warranty Service Contract Customer agrees to pay the amount due under a Warranty
Service Contract in monthly installments.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
    Section 1.2.    Accounting Terms and Determination.
Unless otherwise defined or specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statements of
SBAC and its Subsidiaries delivered pursuant to Section 6.3(a) (or, if no such
financial statements have been delivered, on a basis consistent with the audited
consolidated
-35-

--------------------------------------------------------------------------------



financial statements of SBAC and its Subsidiaries last delivered to the
Administrative Agent in connection with this Agreement). Notwithstanding
anything herein to the contrary, any obligation of a Person under a lease that
is not (or would not be) required to be classified and accounted for as a
capitalized lease on a balance sheet of such Person shall not be treated as a
capitalized lease as a result of the adoption of FASB ASC 842 (or any other
similar promulgation or methodology under GAAP with respect to the same subject
matter as FASB ASC 842) and/or any future changes in GAAP or changes in the
application of GAAP.
Section 1.3.    Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall.” In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (iii) the words “hereof”, “herein”
and “hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement, (v) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
To the extent that any of the representations and warranties contained in
ARTICLE V under this Agreement is qualified by “Material Adverse Effect”, then
the qualifier “in any material respect” contained in Section 9.1(c) shall not
apply. Unless otherwise indicated, all references to time are references to
Eastern Standard Time or Eastern Daylight Savings Time, as the case may be.
Unless otherwise expressly provided herein, all references to dollar amounts
shall mean Dollars. In determining whether any individual event, act, condition
or occurrence of the foregoing types could reasonably be expected to result in a
Material Adverse Effect, notwithstanding that a particular event, act, condition
or occurrence does not itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other such events, acts, conditions or
occurrences of the foregoing types which have occurred could reasonably be
expected to result in a Material Adverse Effect. Any certificate or other
writing required hereunder or under any other Loan Document to be certified by a
Responsible Officer of any Person shall be deemed to be executed and delivered
by such Responsible Officer solely in such individual’s capacity as a
Responsible Officer of such Person and not in such Responsible Officer’s
individual capacity.
-36-

--------------------------------------------------------------------------------



Section 1.4.    Rounding.
Any financial ratios required to be maintained pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number).
Section 1.5.    Rates.
The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “Daily LIBOR Rate” or
with respect to any rate that is an alternative or replacement for or successor
to any such rate (including, without limitation, any replacement rate determined
in accordance with Section 2.16) or the effect of any of the foregoing, or of
any amendment required by Section 2.16 in connection with the foregoing.
Section 1.6.    Divisions.
For all purposes under the Loan Documents, in connection with any Division or
plan of Division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time. No Loan Party shall, and no
Loan Party shall permit any of its Subsidiaries to, consummate a Division
without the prior written consent of Administrative Agent.
ARTICLE II


AMOUNT AND TERMS OF THE COMMITMENTS
Section 2.1.    Revolving Loans.
(a)    SBAC Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make SBAC Revolving Loans, ratably in
accordance with its Pro Rata Share of the SBAC Revolving Commitments, to SBAC,
from time to time during the SBAC Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (i) such Lender’s SBAC
Revolving Credit Exposure exceeding such Lender’s SBAC Revolving Commitment or
(ii) the sum of the aggregate SBAC Revolving Credit Exposures of all Lenders
exceeding the lesser of (A) the Aggregate SBAC Revolving Commitment Amount then
in effect and (B) the SBAC Borrowing Base as determined based on the most
recently delivered SBAC Borrowing Base Certificate. During the SBAC Availability
-37-

--------------------------------------------------------------------------------



Period, SBAC shall be entitled to borrow, prepay and reborrow SBAC Revolving
Loans in accordance with the terms and conditions of this Agreement; provided
that SBAC may not borrow or reborrow should there exist a Default or Event of
Default.
(b)    SBF Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make SBF Revolving Loans, ratably in
accordance with its Pro Rata Share of the SBF Revolving Commitments, to SBF,
from time to time during the SBF Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (i) such Lender’s SBF
Revolving Credit Exposure exceeding such Lender’s SBF Revolving Commitment or
(ii) the sum of the aggregate SBF Revolving Credit Exposures of all Lenders
exceeding the lesser of (A) the Aggregate SBF Revolving Commitment Amount then
in effect and (B) the SBF Borrowing Base as determined based on the most
recently delivered SBF Borrowing Base Certificate. During the SBF Availability
Period, SBF shall be entitled to borrow, prepay and reborrow SBF Revolving Loans
in accordance with the terms and conditions of this Agreement; provided that SBF
may not borrow or reborrow should there exist a Default or Event of Default.
Section 2.2.    Swing Loans.
(a)     Generally.
(i)    Subject to the terms and conditions hereof, as part of the SBAC Revolving
Commitment, the Swing Line Lender shall make loans in Dollars to SBAC under the
SBAC Swing Line (individually a “SBAC Swing Loan” and collectively the “SBAC
Swing Loans”) which shall not in the aggregate at any time outstanding exceed
the SBAC Swing Line Sublimit; provided, however, the sum of the aggregate SBAC
Revolving Credit Exposures of all Lenders at any time outstanding shall not
exceed the lesser of (A) the Aggregate SBAC Revolving Commitment Amount then in
effect and (B) the SBAC Borrowing Base as determined based on the most recently
delivered SBAC Borrowing Base Certificate. The SBAC Swing Loans may be availed
of by SBAC from time to time and borrowings thereunder may be repaid and used
again during the period ending on the SBAC Revolving Credit Maturity Date;
provided that each SBAC Swing Loan must be repaid on the last day of the
Interest Period applicable thereto.
(ii)    Subject to the terms and conditions hereof, as part of the SBF Revolving
Commitment, the Swing Line Lender shall make loans in Dollars to SBF under the
SBF Swing Line (individually a “SBF Swing Loan” and collectively the “SBF Swing
Loans”) which shall not in the aggregate at any time outstanding exceed the SBF
Swing Line Sublimit; provided, however, the sum of the aggregate SBF Revolving
Credit Exposures of all Lenders at any time outstanding shall not exceed the
lesser of (A) the Aggregate SBF Revolving Commitment Amount then in effect and
(B) the SBF Borrowing Base as determined based on the most recently delivered
SBF Borrowing Base Certificate. The SBF Swing Loans may be availed of by SBF
from time to time and borrowings thereunder may be repaid and used again during
the period ending on the
-38-

--------------------------------------------------------------------------------



SBF Revolving Credit Maturity Date; provided that each SBF Swing Loan must be
repaid on the last day of the Interest Period applicable thereto.
(iii)    Each Swing Loan shall be in a minimum amount of $100,000 or such
greater amount which is an integral multiple of $50,000. Notwithstanding
anything herein to the contrary, the Swing Line Lender shall be under no
obligation to make any Swing Loan if any Lender is at such time a Defaulting
Lender hereunder unless the applicable Borrower or such Defaulting Lender has
provided Cash Collateral in compliance with Section 2.25 sufficient to eliminate
the Swing Line Lender’s risk with respect to such Defaulting Lender.
(b)    Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to, at
the option of the applicable Borrower, (i) the sum of the Base Rate plus the
Applicable Margin for Base Rate Loans as from time to time in effect (computed
on the basis of a year of 365 or 366 days, as the case may be, for the actual
number of days elapsed) or (ii) the Swing Line Lender’s Quoted Rate (computed on
the basis of a year of 360 days for the actual number of days elapsed). Interest
on each Swing Loan shall be due and payable prior to such maturity on the last
day of each Interest Period applicable thereto.
(c)    Requests for Swing Loans. The applicable Borrower shall give the
Administrative Agent prior notice (which may be written or oral), no later than
10:00 a.m. (Cincinnati time) on the date upon which such Borrower requests that
any Swing Loan be made, of the amount and date of such Swing Loan, and the
Interest Period requested therefor. The Administrative Agent shall promptly
advise the Swing Line Lender of any such notice received from a Borrower. Within
30 minutes after receiving such notice, the Swing Line Lender shall in its
discretion quote an interest rate to the applicable Borrower at which the Swing
Line Lender would be willing to make such Swing Loan available to such Borrower
for the Interest Period so requested (the rate so quoted for a given Interest
Period being herein referred to as “Swing Line Lender’s Quoted Rate”). Each
Borrower acknowledges and agrees that the interest rate quote is given for
immediate and irrevocable acceptance. If the applicable Borrower does not so
immediately accept the Swing Line Lender’s Quoted Rate for the full amount
requested by such Borrower for such Swing Loan, the Swing Line Lender’s Quoted
Rate shall be deemed immediately withdrawn and such Swing Loan shall bear
interest at the rate per annum determined by adding the Applicable Margin for
Base Rate Loans to the Base Rate as from time to time in effect. Subject to the
terms and conditions hereof, the proceeds of such Swing Loan shall be made
available to the applicable Borrower on the date so requested at the offices of
the Swing Line Lender in Cincinnati, Ohio. Anything contained in the foregoing
to the contrary notwithstanding (i) the obligation of the Swing Line Lender to
make Swing Loans shall be subject to all of the terms and conditions of this
Agreement and (ii) the Swing Line Lender shall not be obligated to make more
than one Swing Loan to a Borrower during any one day.
(d)    Refunding of Swing Loans. In its sole and absolute discretion, the Swing
Line Lender may at any time, on behalf of the applicable Borrower (which each
Borrower hereby irrevocably authorizes the Swing Line Lender to act on its
behalf for such purpose) and with
-39-

--------------------------------------------------------------------------------



notice to such Borrower and the Administrative Agent, request each Lender to
make a SBAC Revolving Loan or a SBF Revolving Loan, as applicable, in the form
of a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share of the
amount of the Swing Loans outstanding on the date such notice is given. Unless
an Event of Default described in Section 9.1(h) or 9.1(i) exists with respect to
either Borrower, regardless of the existence of any other Event of Default, each
Lender shall make the proceeds of its requested SBAC Revolving Loan and/or SBF
Revolving Loan, as applicable, available to the Administrative Agent, in
immediately available funds, at the Administrative Agent’s principal office in
Cincinnati, Ohio, before 12:00 noon (Cincinnati time) on the Business Day
following the day such notice is given. The proceeds of such Borrowing of SBAC
Revolving Loans and/or SBF Revolving Loans, as applicable, shall be immediately
applied to repay the outstanding Swing Loans.
(e)    Participations. If any Lender refuses or otherwise fails to make a SBAC
Revolving Loan or SBF Revolving Loan, as applicable, when requested by the Swing
Line Lender pursuant to Section 2.2(d) above (because an Event of Default
described in Section 9.1(h) or 9.1(i) exists with respect to either Borrower or
otherwise), such Lender will, by the time and in the manner such Revolving Loan
was to have been funded to the Administrative Agent, purchase from the Swing
Line Lender an undivided participating interest in the outstanding Swing Loans
in an amount equal to its Pro Rata Share of the aggregate principal amount of
Swing Loans that were to have been repaid with such Revolving Loans; provided
that the foregoing purchases shall be deemed made hereunder without any further
action by such Lender, the Swing Line Lender or the Administrative Agent. Each
Lender that so purchases a participation in a Swing Loan shall thereafter be
entitled to receive its Pro Rata Share of each payment of principal received on
the Swing Loan and of interest received thereon accruing from the date such
Lender funded to the Swing Line Lender its participation in such Loan. The
several obligations of the Lenders under this Section shall be absolute,
irrevocable and unconditional under any and all circumstances whatsoever and
shall not be subject to any set-off, counterclaim or defense to payment which
any Lender may have or have had against either Borrower, any other Lender or any
other Person whatsoever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of the Revolving Commitment of any Lender, and each
payment made by a Lender under this Section shall be made without any offset,
abatement, withholding or reduction whatsoever.
Section 2.3.    Protective Advances.
In addition to any other rights of the Administrative Agent provided for herein
or in the other Loan Documents, the Administrative Agent may, in its discretion
(but with absolutely no obligation), make SBAC Revolving Loans to SBAC or SBF
Revolving Loans to SBF, on behalf of the applicable Lenders, which the
Administrative Agent deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Obligations, or (iii) to pay any other
amount chargeable to or required to be paid by any Borrower or any other Loan
Party pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 11.3) and other sums payable under the Loan Documents
-40-

--------------------------------------------------------------------------------



(any such Loans are herein referred to collectively as “Protective Advances”).
Protective Advances may be made even if the conditions precedent set forth in
Section 4.2 have not been satisfied; provided that no Protective Advance shall
be made after the applicable Revolving Credit Maturity Date, or cause any
Lender’s outstanding Loans to exceed its SBAC Revolving Commitment or SBF
Revolving Commitment. The Administrative Agent will promptly advise the Lenders
after making any Protective Advance. The authority of the Administrative Agent
to make Protective Advances is limited to an aggregate amount not to exceed (x)
$2,000,000 at any time with respect to Protective Advances made to SBAC and (y)
$5,500,000 at any time with respect to Protective Advances made to SBF; provided
that, the Required SBAC Lenders or the Required SBF Lenders, as applicable, may
at any time with prior written notice to the Administrative Agent revoke the
Administrative Agent’s authorization to make additional Protective Advances
hereunder. Absent such revocation, the Administrative Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive. All
Protective Advances shall constitute Base Rate Loans made hereunder. Upon the
making of a Protective Advance by the Administrative Agent, each SBAC Lender or
SBF Lender, as applicable, shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent without recourse or warranty an undivided interest and
participation in such Protective Advance in proportion to its Pro Rata Share
thereof. The Administrative Agent may, at any time, require the Lenders to fund
their participations. From and after the date, if any, on which any Lender is
required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender its
Pro Rata Share of all payments of principal and interest and all proceeds of
Collateral and other amounts due and payable hereunder with respect thereto
received by the Administrative Agent in respect of such Protective Advance. All
Protective Advances shall be Obligations, secured by the Collateral, and treated
for all purposes as an expense of the Administrative Agent entitled to the
priorities set forth in Section 9.2.
Section 2.4.    Procedure for Borrowings.
(a)    Notice to the Administrative Agent.    The applicable Borrower shall give
the Administrative Agent notice of each Borrowing prior to 11:00 a.m.
(Cincinnati time) on the date such Borrower requests the Lenders to advance a
Borrowing. The Loans included in each Borrowing shall bear interest initially at
the type of rate specified in such notice. Thereafter, the applicable Borrower
may from time to time elect to change the type of interest rate borne by each
Borrowing or, subject to Section 2.6, a portion thereof, as follows: (i) if such
Borrowing is of LIBOR Rate Loans, on any Business Day, such Borrower may convert
part or all of such Borrowing into Base Rate Loans or (ii) if such Borrowing is
of Base Rate Loans, on any Business Day, such Borrower may convert all or part
of such Borrowing into LIBOR Rate Loans. The applicable Borrower shall give all
such notices requesting the advance or conversion of a Borrowing to the
Administrative Agent by email (with a pdf copy of the applicable fully-executed
notice), telephone, or telecopy (which notice shall be irrevocable once given
and, if by telephone, shall be promptly confirmed in writing in a manner
acceptable to the Administrative Agent), substantially in the form attached
hereto as Exhibit F-1 (“Notice of Borrowing”) or Exhibit F-2 (“Notice of
Conversion”), as applicable, or in such other form acceptable to the
Administrative Agent. Notice of the conversion of part or all of a Borrowing of
Base Rate Loans
-41-

--------------------------------------------------------------------------------



into LIBOR Rate Loans or of LIBOR Rate Loans into Base Rate Loans must be given
by no later than 11:00 a.m. (Cincinnati time) on the date of the requested
conversion. Each notice shall be irrevocable and shall specify: (i) the
aggregate principal amount of such Borrowing to be advanced or converted,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) the type
of Loans to comprise such new or converted Borrowing, and (iv) the Borrower
requesting such Borrowing. A notice received after 11:00 a.m. (Cincinnati time)
shall be deemed received on the next Business Day. Promptly following the
receipt of a Notice of Borrowing herewith, the Administrative Agent shall advise
each Lender of the details thereof and the amount of such Lender’s Revolving
Loan to be made as part of the requested Borrowing of Revolving Loans. Each
Borrower agrees that the Administrative Agent may rely on any such email,
telephonic or telecopy notice given by any person the Administrative Agent in
good faith believes is a Responsible Officer without the necessity of
independent investigation (each Borrower hereby indemnifies the Administrative
Agent from any liability or loss ensuing from such reliance) and, in the event
any such notice by telephone conflicts with any written confirmation, such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon. Notwithstanding the foregoing, so long as the Sweep Arrangements are in
effect for a particular Borrower, such Borrower shall not be required to deliver
a Notice of Borrowing, and the terms of the Sweep Arrangements shall govern the
making and prepayments of Loans to such Borrower.
(b)    Automatic Continuations. Until the applicable Borrower gives proper
notice of the conversion of any outstanding Borrowing of LIBOR Rate Loans or
Base Rate Loans, such Borrowing shall automatically continue as LIBOR Rate Loans
or Base Rate Loans, as applicable.
Section 2.5.    Funding of Borrowings.
(a)    Subject to Section 2.27, each Lender will make available each Loan to be
made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by 1:00 p.m. to the Administrative Agent at the
Payment Office. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts that it receives, in like
funds by the close of business on such proposed date, to an account maintained
by such Borrower with the Administrative Agent or at such Borrower’s option, by
effecting a wire transfer of such amounts to an account designated by such
Borrower to the Administrative Agent.
(b)    Unless the Administrative Agent shall have been notified by any Lender
prior to 12:00 p.m. on the date of a Borrowing in which such Lender is to
participate that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date, and the Administrative Agent, in reliance on such assumption, may make
available to the applicable Borrower on such date a corresponding amount (each
such advance, a “Disproportionate Advance”). If such corresponding amount is not
in fact made available to the Administrative Agent by such Lender on the date of
such Borrowing, the Administrative Agent shall be entitled to recover such
Disproportionate Advance on demand from such Lender together with interest
thereon in respect of each day during the
-42-

--------------------------------------------------------------------------------



period commencing on the date such Disproportionate Advance was made available
to the applicable Borrower and ending on (but excluding) the date such Lender
makes available such Disproportionate Advance to the Administrative Agent at a
rate per annum equal to: (i) from the date the Disproportionate Advance was made
by the Administrative Agent to the date 2 Business Days after payment by such
Lender is due hereunder, the greater of, for each such day, (x) the Federal
Funds Rate and (y) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
standard administrative or processing fees charged by the Administrative Agent
in connection with such Lender’s non-payment and (ii) from the date 2 Business
Days after the date such share of the applicable Borrowing is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the applicable Borrower, and such Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which any
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
(c)    All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares of the applicable facility. No Lender shall be
responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
Section 2.6.    Minimum Borrowing Amounts. Except in connection with Borrowings
made pursuant to the Sweep Arrangements, each Borrowing of Base Rate Loans
(other than Swing Loans) advanced shall be in an amount not less than $100,000
or such greater amount that is an integral multiple of $50,000. Except in
connection with Borrowings made pursuant to the Sweep Arrangements, each
Borrowing of LIBOR Rate Loans advanced or converted shall be in an amount equal
to $100,000 or such greater amount that is an integral multiple of $50,000.
Section 2.7.    Optional Reduction and Termination of Revolving Commitments.
(a)    Unless previously terminated, (i) all SBAC Revolving Commitments shall
terminate on the SBAC Revolving Credit Maturity Date and (ii) all SBF Revolving
Commitments shall terminate on the SBF Revolving Credit Maturity Date.
(b)    Upon at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable):
-43-

--------------------------------------------------------------------------------



(i)     SBAC may reduce the Aggregate SBAC Revolving Commitments in part or
terminate the Aggregate SBAC Revolving Commitments in whole; provided that any
partial reduction shall (A) apply to reduce proportionately and permanently the
SBAC Revolving Commitment of each Lender and (B) be in an amount of a least
$1,000,000 and any larger multiple of $500,000. SBAC shall not terminate or
reduce the SBAC Revolving Commitments if, after giving effect to any concurrent
prepayment of the SBAC Revolving Loans in accordance with Section 2.11, the SBAC
Revolving Credit Exposure of all Lenders would exceed the Aggregate SBAC
Revolving Commitment Amount. Any termination of the Aggregate SBAC Revolving
Commitments pursuant to this Section 2.7(b)(i) may not be reinstated.
(ii)     SBF may reduce the Aggregate SBF Revolving Commitments in part or
terminate the Aggregate SBF Revolving Commitments in whole; provided that any
partial reduction shall (A) apply to reduce proportionately and permanently the
SBF Revolving Commitment of each Lender and (B) be in an amount of a least
$1,000,000 and any larger multiple of $500,000. SBF shall not terminate or
reduce the SBF Revolving Commitments if, after giving effect to any concurrent
prepayment of the SBF Revolving Loans in accordance with Section 2.11, the SBF
Revolving Credit Exposure of all Lenders would exceed the Aggregate SBF
Revolving Commitment Amount. Any termination of the Aggregate SBF Revolving
Commitments pursuant to this Section 2.7 may not be reinstated.
(c)    The applicable Borrower may terminate (on a non-ratable basis) the unused
amount of a Revolving Commitment of a Defaulting Lender upon not less than five
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of Section 2.21
will apply to all amounts thereafter paid by such Borrower for the account of
any such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that such
termination will not be deemed to be a waiver or release of any claim such
Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.
(d)    Notwithstanding the foregoing, any notice of a termination of a
Commitment delivered by the applicable Borrower may state that such notice is
conditioned upon the effectiveness of one or more other transactions, in which
case such notice may be revoked by such Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
Section 2.8.    Repayment of Loans.
(a)    Subject to clauses (b) and (c) below, the outstanding principal amount of
(i) all SBAC Revolving Loans and SBAC Swing Loans shall be due and payable
(together with accrued and unpaid interest thereon) on the SBAC Revolving Credit
Maturity Date and (ii) all SBF Revolving Loans and SBF Swing Loans shall be due
and payable (together with accrued and unpaid interest thereon) on the SBF
Revolving Credit Maturity Date.
-44-

--------------------------------------------------------------------------------



(b)    In the event the Outstanding SBAC Revolving Loans are converted into SBAC
Term Loans pursuant to Section 2.26, SBAC shall make principal payments on the
SBAC Term Loans in equal installments on the last Business Day of each fiscal
quarter ending after the SBAC Revolving Credit Maturity Date (commencing on the
last day of the first full fiscal quarter ending after the SBAC Revolving Credit
Maturity Date), with the amount of each such principal installment equal to
twenty-five percent (25%) of the Outstanding SBAC Revolving Loans on the SBAC
Revolving Credit Maturity Date; it being further agreed that a final payment
comprised of all principal and interest not sooner paid on the SBAC Term Loans
shall be due and payable on the SBAC Term Loan Maturity Date.
(c)    In the event the Outstanding SBF Revolving Loans are converted into SBF
Term Loans pursuant to Section 2.26, SBF shall make principal payments on the
SBF Term Loans in equal installments on the last Business Day of each fiscal
quarter ending after the SBF Revolving Credit Maturity Date (commencing on the
last day of the first full fiscal quarter ending after the SBF Revolving Credit
Maturity Date), with the amount of each such principal installment equal to
twenty-five percent (25%) of the Outstanding SBF Revolving Loans on the SBF
Revolving Credit Maturity Date; it being further agreed that a final payment
comprised of all principal and interest not sooner paid on the SBF Term Loans
shall be due and payable on the SBF Term Loan Maturity Date.
Section 2.9.    Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitments of
each Lender, (ii) the amount of each Extension of Credit made hereunder by each
Lender, (iii) the date and amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder in
respect of such Extension of Credit and (iv) both the date and amount of any sum
received by the Administrative Agent hereunder from each Borrower in respect of
the Loans and each Lender’s applicable Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of each Borrower therein recorded; provided that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of any Borrower to repay the applicable Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.
(b)    At the request of any Lender at any time, each Borrower agrees that it
will execute and deliver to such Lender a SBAC Revolving Credit Note, SBF
Revolving Credit Note, SBAC Term Note or SBF Term Note, as applicable, payable
to the order of such Lender. At the request of the Swing Line Lender, each
Borrower agrees that it will execute and deliver a SBAC Swing Note and SBF Swing
Note, as applicable, payable to the order of the Swing Line Lender.
-45-

--------------------------------------------------------------------------------



Section 2.10.    Optional Prepayments.
Each Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than 11:00 a.m. on the date of prepayment.
Each such notice shall be irrevocable and shall specify the proposed date of
such prepayment and the principal amount of each Borrowing or portion thereof to
be prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s applicable Pro Rata Share of any such prepayment. If such notice is
given, the aggregate amount specified in such notice shall be due and payable on
the date designated in such notice and, in the case of LIBOR Rate Loans, all
accrued interest to such date on the amount so prepaid in accordance with
Section 2.12(b). Partial prepayments (other than partial prepayments made in
respect of Swing Loans) shall be in an aggregate amount of $100,000 or a whole
multiple of $50,000 in excess thereof; provided, that the amount remaining
outstanding shall be in an amount not less than required by Section 2.6. Each
prepayment of a Borrowing shall be applied ratably to the Loans comprising such
Borrowing; provided that, if the Outstanding SBAC Revolving Loans have been
converted to SBAC Term Loans or the Outstanding SBF Revolving Loans have been
converted to SBF Term Loans, in each case, pursuant to Section 2.26, then each
prepayment shall be applied to the remaining installment payments of the Term
Loans on a ratable basis until paid in full. A notice of prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day. All
prepayments of LIBOR Rate Loans under this Section 2.10 shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of prepayment. Notwithstanding the foregoing, any notice of
prepayment delivered by a Borrower may state that such notice is conditioned
upon the effectiveness of one or more other transactions, in which case such
notice may be revoked by such Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied, so
long as notice of such revocation is delivered to the Administrative Agent no
later than the Business Day (or such shorter period as the Administrative Agent
may agree) prior to the proposed date of prepayment. Notwithstanding the
foregoing, neither Borrower need give any notice or comply with any minimum
amount with respect to automatic prepayments made pursuant to Sweep
Arrangements.
Section 2.11.    Mandatory Prepayments.
(a)    If at any time the SBAC Revolving Credit Exposure of all SBAC Lenders
exceeds the lesser of (i) the Aggregate SBAC Revolving Commitment Amount then in
effect and (ii) the SBAC Borrowing Base as determined based on the most recently
delivered SBAC Borrowing Base Certificate, SBAC shall immediately (and in any
event within three Business Days) repay SBAC Revolving Loans and, if necessary,
SBAC Swing Loans, together with all accrued and unpaid interest on such excess
amount.
(b)    If at any time the SBF Revolving Credit Exposure of all SBF Lenders
exceeds the lesser of (i) the Aggregate SBF Revolving Commitment Amount then in
effect and (ii) the SBF Borrowing Base as determined based on the most recently
delivered SBF Borrowing
-46-

--------------------------------------------------------------------------------



Base Certificate, SBF shall immediately (and in any event within three Business
Days) repay SBF Revolving Loans and, if necessary, SBF Swing Loans, together
with all accrued and unpaid interest on such excess amount.
(c)    At any time after the Outstanding SBAC Revolving Loans have been
converted to SBAC Term Loans or the Outstanding SBF Revolving Loans have been
converted to SBF Term Loans, in each case, pursuant to Section 2.26:
(i)    If either Borrower or any Subsidiary shall at any time or from time to
time make or agree to make a Disposition or shall suffer an Event of Loss with
respect to any Property which results in Net Cash Proceeds in excess of $100,000
individually or on a cumulative basis in any fiscal year of the Borrowers, then
(A) the Borrowers shall promptly notify the Administrative Agent of such
proposed Disposition or Event of Loss (including the amount of the estimated Net
Cash Proceeds to be received by such Borrower or such Subsidiary in respect
thereof) and (B) promptly upon receipt by such Borrower or such Subsidiary of
the Net Cash Proceeds of such Disposition or such Event of Loss, the Borrowers
shall prepay the Obligations in an aggregate amount equal to one hundred percent
(100%) of the amount of all such Net Cash Proceeds in excess of $100,000;
provided that in the case of each Disposition and Event of Loss, if the
Borrowers state in their notice of such event that the applicable Borrower or
the applicable Subsidiary intends to invest or reinvest, as applicable, within
ninety (90) days of the applicable Disposition or receipt of Net Cash Proceeds
from an Event of Loss, the Net Cash Proceeds thereof in similar like-kind
assets, then so long as no Default or Event of Default then exists, the
Borrowers shall not be required to make a mandatory prepayment under this
Section in respect of such Net Cash Proceeds to the extent such Net Cash
Proceeds are actually invested or reinvested as described in the Borrowers’
notice within such ninety (90) day period. Promptly after the end of such
applicable period, the Borrowers shall notify the Administrative Agent whether
such Borrower or such Subsidiary has invested or reinvested such Net Cash
Proceeds as described in the Borrowers’ notice, and to the extent such Net Cash
Proceeds have not been so invested or reinvested, the Borrowers shall promptly
prepay the Obligations in the amount of such Net Cash Proceeds in excess of
$100,000 not so invested or reinvested. The amount of each such prepayment shall
be applied to the remaining installment payments of the Term Loans on a ratable
basis until paid in full. If the Administrative Agent or the Required Lenders so
request, all proceeds of such Disposition or Event of Loss shall be deposited
with the Administrative Agent and held by it in an account at the Administrative
Agent. So long as no Default or Event of Default exists, the Administrative
Agent is authorized to disburse amounts representing such proceeds from such
account to or at the Borrowers’ direction for application to or reimbursement
for the costs of replacing, rebuilding or restoring such Property.
(ii)    If either Borrower or any Subsidiary shall incur or assume any
Indebtedness other than Permitted Indebtedness, the Borrowers shall promptly
notify the Administrative Agent of the estimated Net Cash Proceeds of such
incurrence or assumption to be received by or for the account of such Borrower
or such Subsidiary in
-47-

--------------------------------------------------------------------------------



respect thereof. Promptly upon receipt by such Borrower or such Subsidiary of
Net Cash Proceeds of such incurrence or assumption, the Borrowers shall prepay
the Obligations in the amount of such Net Cash Proceeds. The amount of each such
prepayment shall be applied to the remaining installment payments of the Term
Loans on a ratable basis until paid in full. The Borrowers acknowledge that
their performance hereunder shall not limit the rights and remedies of the
Lenders for any breach of Section 8.2 or any other terms of this Agreement.
Section 2.12.    Interest on Loans.
(a)    Base Rate Loans. Each Base Rate Loan made or maintained by a Lender shall
bear interest (computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual days elapsed) on the unpaid principal amount thereof from
the date such Loan is advanced or created by conversion from a LIBOR Rate Loan
until, but excluding, the date of repayment thereof at a rate per annum equal to
the sum of the Applicable Margin plus the Base Rate from time to time in effect,
payable in arrears by the applicable Borrower on each Interest Payment Date and
at maturity (whether by acceleration or otherwise).
(b)    LIBOR Rate Loans. Each LIBOR Rate Loan made or maintained by a Lender
shall bear interest (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or created by conversion from a Base Rate Loan until, but excluding,
the date of repayment thereof at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted LIBOR from time to time in effect, payable
in arrears by the applicable Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).
(c)    Default Rate. Notwithstanding clauses (a) and (b) above, if (i) an Event
of Default specified in Section 9.1(a), Section 9.1(h) or Section 9.1(i) has
occurred and is continuing, (ii) if an Event of Default specified in Section
9.1(b) (solely with respect to (x) noncompliance with Section 6.17 and (y) an
Event of Default caused by a failure to deliver the financial statements
required by Section 6.3) has occurred and has been continuing for thirty (30)
days or (iii) otherwise at the request of the Required Lenders if any other
Event of Default has occurred and is continuing, then at the request of the
Required Lenders, each Borrower shall pay interest, in each case (after as well
as before entry of judgment thereon to the extent permitted by law) on the
principal amount of all Loans and other amounts owing by it at a rate per annum
equal to:
(i)    for any Base Rate Loan, LIBOR Rate Loan and any Swing Loan bearing
interest at the Base Rate, the sum of 2.00% per annum plus the Applicable Margin
plus the Base Rate from time to time in effect;
(ii)    for any Swing Loan bearing interest at the Swing Line Lender’s Quoted
Rate, the sum of 2.00% per annum plus the rate of interest in effect thereon at
the time of such Event of Default until the end of the Interest Period
applicable thereto and,
-48-

--------------------------------------------------------------------------------



thereafter, at a rate per annum equal to the sum of 2.00% plus the Applicable
Margin for Base Rate Loans plus the Base Rate from time to time in effect;
    (iii)    for any other amount owing hereunder not covered by clauses (i) and
(ii) above, the sum of 2.00% plus the Applicable Margin plus the Base Rate from
time to time in effect.
(d)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans hereunder, and its determination thereof
shall be conclusive and binding except in the case of manifest error.
Section 2.13.    Fees.
(a)    The Borrowers shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by SBAC
and the Administrative Agent in that certain Engagement Letter dated September
1, 2020, or as otherwise agreed to in writing between SBAC and the
Administrative Agent.
(b)    SBAC agrees to pay to the Administrative Agent for the account of each
SBAC Lender (other than Defaulting Lenders) a commitment fee, which shall accrue
at the Applicable Percentage per annum on the daily amount of the Unused SBAC
Revolving Commitment of such Lender during the SBAC Availability Period. SBF
agrees to pay to the Administrative Agent for the account of each SBF Lender
(other than Defaulting Lenders) a commitment fee, which shall accrue at the
Applicable Percentage per annum on the daily amount of the Unused SBF Revolving
Commitment of such Lender during the SBF Availability Period.
(c)    Accrued fees under clause (b) above shall be payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
on December 31, 2020 and on the applicable Revolving Credit Maturity Date (and
if later, the date the Loans shall be repaid in their entirety); provided
further, that any such fees accruing after either Revolving Credit Maturity Date
shall be payable on demand. For the avoidance of doubt, if (i) the Outstanding
SBAC Revolving Loans are converted to a SBAC Term Loan on the SBAC Revolving
Credit Maturity Date or (ii) the Outstanding SBF Revolving Loans are converted
to a SBF Term Loan on the SBF Revolving Credit Maturity Date, in each case, in
accordance with Section 2.26, the commitment fees under clause (b) above shall
no longer be payable.
(d)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to clause (b) of this
Section (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), or any amendment fees hereafter offered to any
Lender, and the pro rata payment provisions of Section 2.20 will automatically
be deemed adjusted to reflect the provisions of this Section.
Section 2.14.    Computation of Interest and Fees.
-49-

--------------------------------------------------------------------------------



Interest on the Loans shall accrue commencing on the day on which the
disbursement of proceeds of the Loan or applicable portion thereof is made.
Payments of interest that are periodically required shall include interest
accrued to (but excluding) the day on which the payment is made. All other
computations of interest and fees hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
Section 2.15.    [RESERVED].
    Section 2.16.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.
(a)     In the event that:
    (i)    the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered to it in the London Interbank Offered
Rate (“LIBOR”) market for a one-month period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the Daily LIBOR Rate, or
    (ii)    the Required Lenders advise the Administrative Agent that (A) the
Daily LIBOR Rate as determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Lenders of funding their LIBOR Rate Loans or
(B) that the making or funding of LIBOR Rate Loans become impracticable,
then the Administrative Agent shall forthwith give written notice thereof to the
Borrowers and the Lenders (which shall be conclusive and binding on the
Borrowers and the Lenders), and (x) any request for LIBOR Rate Loans or for a
conversion to a LIBOR Rate Loan shall be automatically withdrawn and shall be
deemed a request for a Base Rate Loan, (y) each LIBOR Rate Loan will
automatically become a Base Rate Loan, and (z) the obligations of the Lenders to
make LIBOR Rate Loans shall be suspended until the Administrative Agent
determines that the circumstances giving rise to such suspension no longer
exist, in which event the Administrative Agent shall so notify the Borrowers and
the Lenders.
(b)    In the event Administrative Agent shall determine (which determination
shall be deemed presumptively correct absent manifest error) that:
(i)    the circumstances set forth in Section 2.16(a) have arisen and such
circumstances are unlikely to be temporary;
(ii)    a public statement or publication of information (A) by or on behalf of
the administrator of LIBOR, or by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the
-50-

--------------------------------------------------------------------------------



administrator for LIBOR, a resolution authority with jurisdiction over the
administrator for LIBOR or a court or an entity with similar insolvency or
resolution authority over the administrator of LIBOR, in each case, which states
that such administrator has ceased or will cease to provide LIBOR, permanently
or indefinitely, provided that, at the time of the statement or publication,
there is no successor administrator that will continue to provide LIBOR; (B) by
the administrator of LIBOR that it has invoked or will invoke, permanently or
indefinitely, its insufficient submissions policy, or (C) by the regulatory
supervisor for the administrator of LIBOR or any Governmental Authority having
jurisdiction over the Administrative Agent announcing that LIBOR is no longer
representative or may no longer be used;
(iii)    a Daily LIBOR Rate is not published by the administrator for five (5)
consecutive Business Days and such failure is not the result of a temporary
moratorium, embargo or disruption declared by the administrator of LIBOR or by
the regulatory supervisor for the administrator of LIBOR; or
(iv)    a new index rate has become a widely-recognized replacement benchmark
rate for LIBOR in newly originated loans denominated in Dollars in the U.S.
market;
then, Administrative Agent may, in consultation with the Borrowers, amend this
Agreement as described below to replace the Daily LIBOR Rate with an alternative
benchmark rate, and to modify the applicable margins and make other related
amendments, in each case giving due consideration to any evolving or then
existing convention for similar U.S. Dollar denominated credit facilities, or
any selection, endorsement or recommendation by a relevant governmental body
with respect to such facilities. The Administrative Agent shall provide notice
to the Borrowers and enter into an amendment of this Agreement to reflect the
replacement index, adjusted margins and such other related amendments as may be
appropriate, in the sole discretion of the Administrative Agent, for the
implementation and administration of the replacement index-based rate.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including, without limitation, Section 11.2), such amendment shall
become effective without any further action or consent of any other party to
this Agreement on the fifth (5th) Business Day after the date that a draft of
the amendment is provided to the Lenders, unless the Administrative Agent
receives, on or before such fifth (5th) Business Day, a written notice from the
Required Lenders stating that such Lenders object to such amendment. For the
avoidance of doubt, following the date when a determination is made pursuant to
subsection (b)(i) above and until a replacement index has been selected and
implemented in accordance with the terms and conditions of subsection (b)(ii)
above, all Loans shall accrue interest at, and the interest rate shall be, the
Base Rate.
(c)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than 0.50%, then at such times, such index shall
be deemed to be 0.50% for purposes of this Agreement.
    Section 2.17.    Increased Cost.
-51-

--------------------------------------------------------------------------------



(a)    Increased Costs Generally.    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except with respect to the applicable Reserve Percentage with
respect to any LIBOR Rate Loans);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to or maintaining any Loan
or of maintaining its obligation to make any such Loan, or to reduce the amount
of any sum received or receivable by such Lender or other Recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or other Recipient, the Borrowers will pay to such Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Swing Loans held by, such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrowers will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 2.17(a) or (b) above and
delivered to the Borrowers, shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to
-52-

--------------------------------------------------------------------------------



demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
Section 2.18.    Reserved.
Section 2.19.    Taxes.
(a)    For purposes of this Section 2.19, the term “applicable law” includes
FATCA.
(b)    Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes except to the extent required by
law; provided that if the Borrowers shall be required (as determined in the good
faith discretion of the applicable Borrower) to deduct or withhold any Tax from
such payments, then (i) the Borrowers shall be entitled to make such deductions
or withholdings, (ii) the Borrowers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law, and (iii) if
such Tax is an Indemnified Tax, then the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to Indemnified Taxes) the Administrative Agent or any Lender (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made.
(c)    In addition, the Borrowers shall pay, without duplication, any Other
Taxes to the relevant Governmental Authority in accordance with applicable law,
or at the option of the Administrative Agent, timely reimburse it for the
payment of any Other Taxes.
(d)    The Borrowers shall indemnify the Administrative Agent and each Lender,
twenty Business Days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrowers hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.19) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment delivered to the Borrowers by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error; provided, however, that as soon as practicable after any payment
of such Indemnified Taxes by such Lender or the Administrative Agent to any
Governmental Authority, such Lender or the Administrative Agent shall deliver to
the Borrowers, as soon as reasonably practicable, the original or a certified
copy of a receipt
-53-

--------------------------------------------------------------------------------



issued by such authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Borrowers.
(e)    Each Lender shall severally indemnify the Administrative Agent, within
ten days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.4 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (d).
(f)    As soon as practicable after any payment of Indemnified Taxes by the
Borrowers to a Governmental Authority, the Borrowers shall, to the extent
available to the Borrowers, deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under the Loan Documents shall deliver
to the Borrowers (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrowers in writing, such properly completed and
executed documentation prescribed by applicable law or reasonably requested in
writing by the Borrowers as will permit such payments to be made without
withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by the Borrowers, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers as will enable the
Borrowers to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Without limiting the
generality of the foregoing, each Foreign Lender agrees that it will deliver to
the Administrative Agent and the Borrowers (or in the case of a Participant, to
the Lender from which the related participation shall have been purchased and to
the Administrative Agent), as appropriate, two duly completed originals of
(i) IRS Form W-8ECI, or any successor form thereto, certifying that the payments
received from the Borrowers under the Loan Documents are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) IRS Form W-8BEN, W-8BEN-E, or any successor form thereto, certifying
that such Foreign Lender is entitled to benefits under an income tax treaty to
which the United States is a party which eliminates or reduces the rate of
withholding tax on payments of interest; or (iii) IRS Form W-8BEN, W-8BEN-E, or
any successor form prescribed by the IRS, together with a certificate
(A) establishing that the payment to the Foreign Lender qualifies as “portfolio
-54-

--------------------------------------------------------------------------------



interest” exempt from U.S. withholding tax under Code section 871(h) or 881(c),
and (B) stating that (1) the Foreign Lender is not a bank for purposes of Code
section 881(c)(3)(A), or the obligation of the Borrowers hereunder is not, with
respect to such Foreign Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that section; (2) the
Foreign Lender is not a 10% shareholder of the Borrowers within the meaning of
Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is not a
controlled foreign corporation that is related to the Borrowers within the
meaning of Code section 881(c)(3)(C); or (iv) such other IRS forms as may be
applicable to the Foreign Lender, including Forms W-8IMY (including all required
statements) or W-8EXP. Each non-Foreign Lender agrees that it will deliver to
the Administrative Agent and the Borrowers (or in the case of a Participant, to
the Lender from which the related participation shall have been purchased and to
the Administrative Agent), as appropriate, two duly completed originals of Form
W-9, or any successor form thereto, certifying that such non-Foreign Lender is
entitled to an exemption from U.S. backup withholding tax. Each Lender shall
deliver to the Borrowers and the Administrative Agent such forms required to be
delivered to it by this Section 2.19(f) on or before the date that it becomes a
party to this Agreement (or in the case of a Participant, on or before the date
such Participant purchases the related participation). In addition, each Lender
shall deliver to the Borrowers and the Administrative Agent any requisite
updated or new forms promptly upon (i) the obsolescence, expiration, or
invalidity of any form previously delivered by such Lender under this
Section 2.19 and (ii) the reasonable request from a Borrower or the
Administrative Agent from time to time. Each such Lender shall promptly notify
the Borrowers and the Administrative Agent at any time that it determines that
it is no longer in a position to provide any previously delivered certificate to
the Borrowers (or any other form of certification adopted by the IRS for such
purpose).
(h)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(i)    If the Administrative Agent or a Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which the Borrowers have paid additional amounts
pursuant to this Section 2.19, the Administrative Agent or such Lender shall pay
to the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section 2.19 with
-55-

--------------------------------------------------------------------------------



respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrowers, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information that it deems confidential) to the
Borrowers or any other person.
(j)    Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.20.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest or fees, or otherwise) prior to
2:00 p.m. on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except that payments pursuant to
Section 2.17, Section 2.19, and Section 11.3 hereof shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied in the order of priority set
forth in Section 9.2. If the Administrative Agent receives funds for application
to the Obligations of the Loan Parties under or in respect of the Loan Documents
under circumstances for which the Loan Documents do not specify the manner in
which such funds are to be applied, the Administrative Agent may, but shall not
be obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of such outstanding Loans or other
Obligations then owing to such Lender.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans that
-56-

--------------------------------------------------------------------------------



would result in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrowers consent to the foregoing and agree, to the extent
they may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that the
applicable Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders the amount
or amounts due. In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
Section 2.21.    Payments to Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
    (i)    Waivers and Amendments.    Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders, SBAC
Required Lenders and SBF Required Lenders, and Section 11.2.
    (ii)    Payments to Defaulting Lenders. Any amount paid by the Borrowers for
the account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or
-57-

--------------------------------------------------------------------------------



distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest bearing account until the
termination of the Revolving Commitments at which time the funds in such account
will be applied by the Administrative Agent, to the fullest extent permitted by
law, in the following order of priority: first to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Swing Line Lender hereunder, third to Cash
Collateralize the Fronting Exposure of the Swing Line Lender with respect to
such Defaulting Lender in accordance with Section 2.25 (in which case, any Cash
Collateral previously provided to a Borrower shall be returned to them to the
extent of the amount so applied under this clause third), fourth as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth if so determined by the Administrative Agent and the
Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Swing Line Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Swing Loans made under this
Agreement, in accordance with Section 2.25, sixth to the payment of any amounts
owing to the Lenders or the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, seventh so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and eighth to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct; provided that in the case of this clause eighth, if (x) such
payment is a payment of the principal amount of any Loans in respect of which
such Defaulting Lender has not fully funded its appropriate share and (y) such
Loans were made at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.21(a)(i) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
    (iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive
any commitment fee under Section 2.13(a) or any amendment fees, waiver fees, or
similar fees for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
-58-

--------------------------------------------------------------------------------



(B)    Each Defaulting Lender shall be entitled to receive any amounts owed to
it in respect of participating interest in Swing Loans under Section 2.2(e) for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Pro Rata Share of the participating interests in Swing Loans
for which it has provided Cash Collateral pursuant to Section 2.25.
(C)    With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Swing Loans that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the Swing Line Lender the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the Swing
Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
    (iv)    Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Swing Loans shall
automatically be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Share of the respective Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (A) the conditions set forth in Section 4.2 are
satisfied at the time of such reallocation (and, unless the Borrowers shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (B) such reallocation does not cause (i) the aggregate SBAC
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s SBAC Revolving Commitment and (ii) the aggregate SBF
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s SBF Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
    (v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the applicable Borrower shall,
without prejudice to any right or remedy available to them hereunder or under
law, Cash Collateralize the Swing Line Lender’s Fronting Exposure in accordance
with the procedures set forth in Section 2.25.
(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
the Swing Line Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable,
-59-

--------------------------------------------------------------------------------



purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable facility hereunder (without giving effect to
Section 2.21(a)(ii)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    New Swing Loans. So long as any Lender is a Defaulting Lender, the Swing
Line Lender shall not be required to fund any Swing Loans under the applicable
facility unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan.
Section 2.22.    Increase of Commitments; Additional Lenders.
(a)    So long as no Default or Event of Default has occurred and is continuing,
from time to time after the Closing Date, either Borrower may, upon at least ten
days’ written notice (or such shorter period of time as the Administrative Agent
may agree to in its sole discretion) to the Administrative Agent (who shall
promptly provide a copy of such notice to each Lender), propose to increase the
Aggregate SBAC Revolving Commitments or the Aggregate SBF Revolving Commitments
(each, an “Incremental Revolving Commitment” or an “Incremental Facility”);
provided that the aggregate amount of all Incremental Revolving Commitments
shall not exceed $25,000,000 in the aggregate over the term of this Agreement.
No Lender shall have any obligation to extend any Incremental Facility.
(b)    The applicable Borrower may designate a bank or other financial
institution (which may be, but need not be, one or more of the existing Lenders)
to extend such Incremental Facility (each, an “Additional Lender”), which at the
time agrees to extend such Incremental Facility; provided however, that any new
bank or financial institution must be acceptable to the Administrative Agent,
which acceptance will not be unreasonably withheld or delayed.
(c)    In the case of each Incremental Revolving Commitment:
    (i)    such Incremental Revolving Commitment shall have the same terms as
the existing SBAC Revolving Commitments or SBF Revolving Commitments, as
applicable (other than any initial upfront fees paid to the Additional Lenders
extending such Incremental Revolving Commitment); and
    (ii)    the outstanding SBAC Revolving Loans or SBF Revolving Loans will be
reallocated by the Administrative Agent on the applicable increase effective
date among the applicable Lenders (including the Additional Lenders providing
such Incremental
-60-

--------------------------------------------------------------------------------



Revolving Commitment) in accordance with their revised Pro Rata Shares (and the
applicable Lenders (including the Additional Lenders providing such Incremental
Revolving Commitment) agree to make all payments and adjustments necessary to
effect such reallocation).
(d)    An Incremental Revolving Commitment pursuant to this Section 2.22 shall
become effective upon the receipt by the Administrative Agent of:
    (i)    a supplement or joinder in form and substance reasonably satisfactory
to the Administrative Agent executed by the Borrowers and by each Additional
Lender setting forth the Incremental Revolving Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof,
    (ii)    evidence of appropriate corporate authorization on the part of the
applicable Borrower with respect to the Incremental Facility, and
    (iii)    a certificate of a Responsible Officer of the applicable Borrower
to the effect that (A)     the conditions set forth in Section 4.2(a) and (b)
will be satisfied before and after giving effect to the incurrence of the
Incremental Facility and (B) after giving effect to such increase and the
payment of any related fees, the Borrowers would be in compliance on a pro forma
basis with the covenants set forth in Section 6.17 (after giving effect to any
Borrowings to be made on the date that the Incremental Facility becomes
effective, and deeming any Incremental Revolving Commitment to be fully drawn
for purposes of calculating such compliance).
(e)    Upon the acceptance of any such agreement by the Administrative Agent,
(i) the Aggregate SBAC Revolving Commitment Amount or the Aggregate SBF
Revolving Commitment Amount, as applicable, shall automatically be increased by
the amount of the Incremental Revolving Commitments added through such agreement
and (ii) Schedule I shall automatically be deemed amended to reflect the
Commitments of all Lenders after giving effect to the addition of such
Commitments.
(f)    Each supplement or joinder agreement referred to in clause (d)(i) above
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary, in the reasonable
opinion of the Administrative Agent and the Borrowers, to effect the provision
of this Section 2.22, and for the avoidance of doubt, this Section 2.22 shall
supersede any provisions of Sections 2.20 or 11.2 to the contrary.
Section 2.23.    Mitigation of Obligations.
If any Lender requests compensation by reason of increased costs as provided in
Section 2.17, or if the Borrowers are required to indemnify or pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, then such Lender shall use reasonable
efforts to designate a different lending office for funding
-61-

--------------------------------------------------------------------------------



or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if such designation or
assignment (i) would eliminate or reduce amounts payable under Section 2.17 or
Section 2.19, as the case may be, in the future and (ii) in the sole judgment of
such Lender, would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender. The Borrowers hereby
agree to pay all costs and expenses incurred by any Lender in connection with
such designation or assignment.
Section 2.24.    Replacement of Lenders.
(a) If any Lender requests compensation under Section 2.17, or (b) if the
Borrowers are required to indemnify or pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.19, or (c) if any Lender is a Defaulting Lender, or (d) if, in
connection with any proposed amendment, waiver, or consent, the consent of all
of the Lenders, or all of the Lenders directly and adversely affected thereby,
is required pursuant to Section 11.2, and any such Lender refuses to consent to
such amendment, waiver or consent as to which the Required Lenders have
consented, then the Borrowers may, at their sole expense and effort (but without
prejudice to any rights or remedies the Borrowers may have against such
Defaulting Lender), upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions set forth in Section 11.4(b)) all its interests,
rights and obligations under this Agreement and the Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender but excluding any Defaulting Lender); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrowers (in the case of all other amounts) and
(iii) in the case of a claim for compensation under Section 2.17 or payments
required to be made pursuant to Section 2.19, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.
Section 2.25.    Cash Collateral.
At any time that there shall exist a Defaulting Lender, promptly following the
written request of the Administrative Agent, the Swing Line Lender (with a copy
to the Administrative Agent), the Borrowers shall Cash Collateralize the
Fronting Exposure of the Swing Line Lender with respect to such Defaulting
Lender (determined after giving effect to Section 2.21(a)(ii) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(a)    Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for
-62-

--------------------------------------------------------------------------------



the benefit of the Swing Line Lender, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lender’s obligation to fund participations in respect of Swing Loans, to be
applied pursuant to subsection (b) below. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent (other than Permitted Liens) or the
Swing Line Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.25 or Section 2.21 in
respect of Swing Loans shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Swing Loans (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Swing Line Lender shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.25 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the good faith determination by the Administrative Agent, the
Swing Line Lender that there exists excess Cash Collateral; provided that,
subject to Section 2.21, the Person providing Cash Collateral and the Swing Line
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such Cash Collateral was provided by the Borrowers, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
Section 2.26.    Optional Conversion to Term Loan.
(a)    So long as no Default or Event of Default has occurred and is continuing
at the time of giving of the notice referred to below and at the time of
effectiveness of such conversion (but determined without regard to non-payment
of the Revolving Loans upon the Revolving Credit Maturity Date), the applicable
Borrower may request that the aggregate principal amount of (i) SBAC Revolving
Loans outstanding on the SBAC Revolving Credit Maturity Date (including, for the
avoidance of doubt, all SBAC Swing Loans and Protective Advances outstanding at
such time) (collectively, the “Outstanding SBAC Revolving Loans”) be converted
into a term loan to SBAC (the “SBAC Term Loan”) and/or (ii) SBF Revolving Loans
outstanding on the SBF Revolving Credit Maturity Date (including, for the
avoidance of doubt, all SBF Swing Loans and Protective Advances outstanding at
such time) (collectively, the “Outstanding SBF Revolving Loans”) be converted
into a term loan to SBF (the “SBF Term Loan”). Subject to the terms and
conditions hereof, upon written notice from the applicable Borrower to the
Administrative Agent no earlier than ninety (90) days prior to the applicable
-63-

--------------------------------------------------------------------------------



Revolving Credit Maturity Date, and no later than thirty (30) days prior to the
applicable Revolving Credit Maturity Date (or such shorter period of time as the
Administrative Agent may agree to in its sole discretion), the applicable
Borrower, the Lenders and the Administrative Agent acknowledge and agree that
(A) the Outstanding SBAC Revolving Loans shall be converted into a SBAC Term
Loan on the SBAC Revolving Credit Maturity Date, at which time the commitment of
the Lenders to convert Outstanding SBAC Revolving Loans into a SBAC Term Loan
shall expire and/or (B) the Outstanding SBF Revolving Loans shall be converted
into a SBF Term Loan on the SBF Revolving Credit Maturity Date, at which time
the commitment of the Lenders to convert Outstanding SBF Revolving Loans into a
SBF Term Loan shall expire. The Term Loans will be allocated by the
Administrative Agent on the applicable Revolving Credit Maturity Date among the
Lenders in accordance with their Pro Rata Shares.
(b)    The Term Loans pursuant to this Section 2.26 shall become effective on
the applicable Revolving Credit Maturity Date upon the receipt by the
Administrative Agent of a certificate of a Responsible Officer of the applicable
Borrower to the effect that the conditions set forth in Section 4.2 will be
satisfied at the time of the giving of the notice referred to above and
immediately upon giving effect to the incurrence of the Term Loans.
Section 2.27.    Settlement
(a)    In order to coordinate the Sweep Arrangements and this Agreement,
advances and repayments of Revolving Loans will be settled according to the
procedures described in this Section 2.27. The Administrative Agent shall, no
later than 1:00 p.m. (Cincinnati time) every Business Day (each such day being a
“Settlement Date”) after any immediately preceding Business Day that there is
activity in the accounts that are the subject of the Sweep Arrangements that
results in the payment of Obligations or the making of a Revolving Loan,
distribute to each Lender a statement (the “Agent’s Report”) disclosing as of
the immediately preceding Business Day the net amount (the “Settlement Amount”)
due to or due from the Lenders to effect a Settlement and the calculations
therefor. The Agent’s Report submitted to a Lender shall be prima facie evidence
of the amount due to or from such Lender to effect a Settlement. If the Agent’s
Report discloses a net amount due from the Administrative Agent to any Lender to
effect the Settlement, the Administrative Agent, concurrently with the delivery
of the Agent’s Report to the Lenders, shall transfer such amount to such Lender
in funds immediately available to such Lender. If the Agent’s Report discloses a
net amount due to the Administrative Agent from any Lender to effect the
Settlement, then such Lender shall wire transfer before the end of business on
the Settlement Date such amount in funds immediately available to the
Administrative Agent and to the account designated by it. Payments to effect a
Settlement shall be made without set-off, counterclaim or reduction of any kind.
The failure or refusal of any Lender to make available to the Administrative
Agent at the aforesaid time and place the amount of the Settlement Amount due
from such Lender shall not relieve any other Lender from its several obligation
hereunder to make available to the Administrative Agent the amount of such other
Lender’s Settlement Amount.
(b)    Notwithstanding the requirements set forth in Sections 2.4 and 2.5, the
Administrative Agent may make Revolving Loans (bearing interest at the Daily
LIBOR Rate
-64-

--------------------------------------------------------------------------------



plus the Applicable Margin for LIBOR Rate Loans from time to time in effect) in
amounts necessary to honor checks and other orders for the payment of monies
made by any Loan Party and presented to the Administrative Agent for payment and
other Treasury Management Obligations owing by any Loan Party to the
Administrative Agent. Any such Revolving Loans so funded by the Administrative
Agent shall be deemed Revolving Loans made by the Lenders under the applicable
Revolving Commitments. Each Lender’s obligation to fund its portion of any such
Loan made by the Administrative Agent will commence on the date such Loan is
actually so made by the Administrative Agent. However, until the date on which
the Settlement of such Loan is required in accordance with Section 2.27(a), such
funding obligation of the Lender shall be deemed satisfied by the Administrative
Agent making such Loan. Each Borrower acknowledges and agrees that the making of
such Revolving Loans by the Administrative Agent under this Section 2.27(b)
shall be subject in all respects to the provisions of this Agreement as if each
such Loan were made in response to a notice requesting such Loan made in
accordance with Section 2.4, including the limitations set forth in Section 2.1
and the requirements of Section 4.1. All actions taken by the Administrative
Agent pursuant to the provisions of this Section 2.27(b) shall be conclusive and
binding on each Borrower and the Lenders in the absence of manifest error. Prior
to the Settlement Date for any Loan funded by the Administrative Agent under
this Section, interest payable on such Loan shall be for the pro rata account of
the Lenders according to their Pro Rata Shares.
(c)    For the purpose of calculating the aggregate principal balance of
Obligations outstanding hereunder, Obligations shall be deemed to be paid on the
date payments or collections, as the case may be, are applied by the
Administrative Agent to such Obligations. The Administrative Agent shall apply
all payments and collections received in respect of the Obligations, and all
proceeds of Collateral, in each case received by the Administrative Agent, in
reduction of the Obligations promptly after the Administrative Agent deems such
sums to be collected in good funds in accordance with its then standard criteria
for determining availability of funds. Notwithstanding the foregoing, if any
item credited or payment or collection received by the Administrative Agent in
reduction of the Obligations is not honored or finally collected, the
Administrative Agent may reverse any provisional credit which has been given for
the item and make appropriate adjustments to the amount of interest and
principal otherwise due hereunder.
-65-

--------------------------------------------------------------------------------



Article III
RESERVED
ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING AND BORROWING
Section 4.1.    Conditions to Closing and Initial Extensions of Credit.
The obligations of the Lenders to make the initial Extensions of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.2).
(a)    Payment of Fees and Expenses. The Administrative Agent and the Lenders
shall have received payment of all expenses and other amounts due and payable on
or prior to the Closing Date, including reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced at least two Business
Days prior to the Closing Date) required to be reimbursed or paid by the
Borrowers hereunder.
(b)    Executed Loan Documents, Certificates, Etc. The Administrative Agent (or
its counsel) shall have received the following:
    (i)    a counterpart of this Agreement, the Security Agreement and the
Collateral Assignments, in each case, signed by or on behalf of each party
thereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic (pdf) transmission of a signed signature page of
such Agreement) that such party has signed a counterpart of such Agreement;
    (ii)    a certificate of the Secretary or Assistant Secretary of each Loan
Party substantially in the form of Exhibit G, attaching and certifying copies of
its bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations,     authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;
    (iii)    certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party;
    (iv)    a favorable written opinion addressed to the Administrative Agent
and each other Lender of Sidley Austin LLP, as special counsel to the Loan
Parties relating
-66-

--------------------------------------------------------------------------------



the Loan Documents and the transactions contemplated therein as the
Administrative Agent shall reasonably request;
    (v)    if applicable, a duly executed Notice of Borrowing;
    (vi)    a solvency certificate, substantially in the form of Exhibit H
hereto, and signed by the chief financial officer of the Borrowers;
    (vii)    a certificate dated as of the Closing Date and signed by the chief
financial officer of the Borrowers certifying that the conditions precedent set
forth in Section 4.2 have been satisfied;
    (viii)    a duly completed and executed Perfection Certificate;
    (ix)    for each Lender requesting Notes, such Lender’s duly executed Notes
of the Borrowers;
    (x)    evidence of insurance required to be maintained under the Loan
Documents, naming the Administrative Agent as additional insured and/or lenders
loss payee, as applicable;
    (xi)    true, correct and complete copies of (A) the Reinsurance Documents
and all amendments, supplements and modifications thereto and (B) the Payment
Plan Purchase Agreement and all amendments, supplements and modifications
thereto, in each case, certified by an officer of the Borrowers;
    (xii)    a duly executed and completed SBAC Borrowing Base Certificate and
SBF Borrowing Base Certificate, each calculated as of September 30, 2020; and
    (xiii)    a duly executed and completed certificate, calculated as of
September 30, 2020, based on estimated financial figures and otherwise in form
and substance reasonably acceptable to the Administrative Agent, calculating the
financial covenants set forth in Section 6.17 on a pro forma basis after giving
effect to the initial Borrowings hereunder.
(c)    Pledged Collateral. The Administrative Agent shall have received the
certificates, if any, representing the shares of Capital Stock pledged pursuant
to the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.
(d)    All actions necessary to establish to the Administrative Agent’s
satisfaction that the Liens granted pursuant to the Security Documents will be
first priority perfected Liens on the Collateral shall have been taken; provided
that, to the extent any Lien on any Collateral (other than Liens that may be
perfected by (x) the filing of a financing statement under the UCC, and (y) the
delivery of certificates evidencing the Capital Stock pledged pursuant to the
Security Agreement) is not or cannot be perfected on the Closing Date after the
-67-

--------------------------------------------------------------------------------



Borrowers’ use of commercially reasonable efforts to do so, then neither the
creation of such Liens (in case of clause (x) above) nor the perfection of such
Liens (in case of clause (y) above) shall constitute a condition precedent under
this Section 4.1(d) so long as the Borrowers agree to deliver or cause to be
delivered such documents and instruments, and take or cause to be taken such
other actions as may be required to perfect such security interests, and the
Borrowers further agree to take or cause to be taken any other actions set forth
on Schedule 4.1(d), within the time frames set forth on Schedule 4.1(d), and the
failure to deliver such documents or instruments or to take or cause to be taken
such other actions within such time frames shall be an immediate and automatic
Event of Default.
(e)    Existing Indebtedness. Upon consummation of the Transactions, no
Indebtedness of SBAC or SBF will remain outstanding after the Closing Date
except (i) Permitted Indebtedness, and (ii) Indebtedness incurred pursuant to
this Agreement.
(f)    Patriot Act, etc. No later than five days prior to the Closing Date, each
Borrower and each of the Subsidiary Loan Parties shall have provided to the
Administrative Agent and the Lenders (i) a Beneficial Owner Certification and
(ii) all documentation and other information requested by the Administrative
Agent at least ten days prior to the Closing Date and required by regulatory
authorities in order to comply with requirements of applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”).
Without limiting the generality of the provisions of this Section 4.1, for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 4.2.    Each Credit Event.
The obligation of each Lender to make or participate in any Extensions of Credit
are subject to the satisfaction of the following conditions precedent on the
relevant borrowing date:
(a)    at the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall exist and be continuing or would result from
such Extension of Credit;
(b)    at the time of and immediately after giving effect to such Borrowing, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing before and after giving effect thereto, (except (i) for
those representations and warranties that are qualified by materiality, in which
such case such representations and warranties shall be true and correct without
qualification and (ii) to the extent that such representation or warranty
expressly relates
-68-

--------------------------------------------------------------------------------



to an earlier date (in which event such representation and warranty shall be
true and correct in all material respects as of such earlier date));
(c)    since the date of the financial statements of the Borrowers described in
Section 5.17, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect; and
(d)    except as otherwise provided herein, the applicable Borrower shall have
delivered the required Notice of Borrowing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 4.2.
Section 4.3.    Delivery of Documents.
All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this ARTICLE IV, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders.
ARTICLE V


REPRESENTATIONS AND WARRANTIES
The Borrowers represent and warrant to the Administrative Agent and each Lender
as follows:
Section 5.1.    Organization, Etc.
SBAC is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of California. SBF is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Each of SBAC and SBF has all requisite power and authority to
own its properties and assets and to carry on its business as now conducted and
proposed to be conducted, is duly qualified to do business and is in good
standing in every jurisdiction in which such qualification is necessary, except
for those jurisdictions in which the failure to so qualify would not have a
Material Adverse Effect. Each of SBAC and SBF has all requisite power and
authority to execute and deliver, and to perform its obligations under the Loan
Documents.
Section 5.2.    Authorization of Loan.
The execution, delivery and performance of the Loan Documents by the Loan
Parties (a) have been duly authorized by all requisite action and (b) will not
(i) violate in any material respects (A) any provision of law, any governmental
rule or regulation, any order of any court or other agency of government or any
Loan Party’s organizational documents or (B) any provision of any indenture,
agreement or other instrument to which a Loan Party is a party or by
-69-

--------------------------------------------------------------------------------



which such Loan Party or its properties or assets are bound, (ii) in any
material respects be in conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument, or (iii) result in the creation or imposition of
any Lien, charge or encumbrance of any nature whatsoever upon any of the
properties or assets of a Loan Party other than as permitted by the terms
hereof.
Section 5.3.    Material Agreements.
Neither of the Loan Parties is in default in any material respect in the
performance, observance or fulfillment of any of the material obligations,
covenants or conditions contained in any Material Agreement or instrument to
which such Loan Party is a party.
Section 5.4.    Litigation, Etc.
As of the date hereof, except as set forth in Schedule 5.4, there are no
actions, proceedings or investigations, however described or denominated,
pending or, to the actual knowledge of the Loan Parties, threatened in writing,
against any Loan Party or affecting it (or any basis therefor to the actual
knowledge of the Loan Parties) which, either in any case or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
Section 5.5.    Priority of Security Interest.
The security interest granted to the Administrative Agent in the Collateral
shall be a first security interest and there will be no other security interests
or other encumbrances upon the Collateral during the term of the Loan, other
than Permitted Liens.
Section 5.6.    Ownership of Business Assets.
Each Loan Party has absolute and unencumbered title to (or valid leasehold
interest in) assets owned by it, free and clear of all encumbrances, liens,
security interests and the rights of any other parties whatsoever except for
Permitted Liens.
Section 5.7.    Solvency.
The Loan Parties, on a consolidated basis, are Solvent after giving effect to
the relevant Borrowing.
Section 5.8.    Places of Business.
As of the Closing Date and as of the date of delivery of each Compliance
Certificate, the places of business set forth in Schedule 5.8 (as supplemented
from time to time simultaneously with the delivery of each Compliance
Certificate required by Section 6.3(c) hereof) attached hereto are true and
correct.
-70-

--------------------------------------------------------------------------------



Section 5.9.    Taxes.
Each Loan Party has filed on or before its respective due date or within the
applicable grace period, all material federal, state and foreign tax returns
which are required to be filed or has obtained extensions for filing such tax
returns and is not delinquent in filing such returns in accordance with such
extensions and has paid all material taxes which have become due pursuant to
those returns or pursuant to any assessments received by any such party, as the
case may be, to the extent such taxes have become due, except to the extent such
tax payments are being actively contested in good faith by appropriate
proceedings and with respect to which adequate provision has been made on the
books of each Loan Party.
Section 5.10.    Licenses; Compliance with Laws.
As of the Closing Date and as of the date of delivery of each Compliance
Certificate, each Loan Party is duly licensed and otherwise authorized to do
business in the jurisdictions set forth on Schedule 5.10 (as supplemented from
time to time simultaneously with the delivery of each Compliance Certificate
required by Section 6.3(c) hereof) attached hereto . Each Loan Party has
complied in all material respects with all applicable federal, state and local
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders), including but not limited to ERISA, OSHA and
Environmental Laws.
Section 5.11.    No Investment Company or Margin Stock.
No Loan Party is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No Loan Party is engaged principally, or as one
of its important activities, directly or indirectly, in the business of
extending credit for the purpose of purchasing or carrying margin stock. None of
the proceeds of the Loans will be used by any Loan Party to purchase or carry
margin stock or will be made available by any Loan Party in any manner to any
other Person to enable or assist such Person in purchasing or carrying margin
stock, in each case, in violation of Regulation U referred to below. Terms for
which meanings are provided in Regulation U of the Board of Governors of the
Federal Reserve System or any regulations substituted therefor, as from time to
time in effect, are used in this paragraph with such meanings.
Section 5.12.    ERISA.
No Loan Party maintains or contributes to any Pension Plan subject to Title IV
of ERISA, and there is no accumulated funding deficiency within the meaning of
ERISA, or any outstanding liability with respect to any of the Pension Plans
owed by any Loan Party to the PBGC or any successor thereto other than future
premiums due and owing pursuant to Section 4006 of ERISA, and no “reportable
event” as defined in ERISA has occurred with respect to any Pension Plan other
than an event for which the notice requirement has been waived by the PBGC. No
Loan Party has engaged in a transaction with respect to any Pension Plan, other
than a transaction for which an exemption is available and has been obtained,
which could subject a Loan Party to a tax or penalty imposed by Section 4975 of
the Internal Revenue
-71-

--------------------------------------------------------------------------------



Code or Section 502(i) of ERISA in an amount that would be material. All Pension
Plans are in material compliance with the requirements of the Internal Revenue
Code and ERISA.
Section 5.13.    Conditions Affecting Business or Properties.
As of the Closing Date and as of the date of delivery of each Compliance
Certificate, other than as set forth on Schedule 5.13 (as supplemented from time
to time simultaneously with the delivery of each Compliance Certificate required
by Section 6.3(c) hereof), no business or property of a Loan Party is affected
by any fire, explosion, accident, strike, lockout or other dispute, drought,
storm, hail, earthquake, embargo, Act of God, or other casualty (not covered by
insurance).
Section 5.14.    Environmental and Safety Matters.
(a)    All facilities and property owned or leased by each Loan Party are in
material compliance with all Environmental Laws.
(b)    There have been no material unresolved and outstanding past, and there
are no material pending or, to the actual knowledge of any Loan Party,
threatened:
(i)    written claims, complaints, notices or requests for information received
by a Loan Party with respect to any alleged violation of any Environmental Law;
or
(ii)    written complaints, notices or inquiries to a Loan Party regarding
potential material liability of such Loan Party under any Environmental Law.
(c)    There are no Environmental Liabilities, Hazardous Materials or conditions
in, on, or under any property now or previously owned or leased by any Loan
Party, that may support a claim or cause of action against such Loan Party or is
reasonably likely to give rise to a material liability of such Loan Party under
any Environmental Law.
Section 5.15.    Subsidiaries.
As of the date hereof, Borrower has no Subsidiaries other than the Subsidiaries
disclosed on Schedule 5.15.
Section 5.16.    Ownership Interests.
(a)    As of the date hereof, SBAC’s entire issued and outstanding capital stock
consists of the equity interests owned both beneficially and of record by LOTS
Intermediate Co. As of the date hereof, there are no outstanding options,
warrants or rights to purchase, nor any agreement for the subscription, purchase
or acquisition of, any capital stock of SBAC other than any security interests
created under the Permitted Senior Loan Documents.
-72-

--------------------------------------------------------------------------------



(b)    As of the date hereof, 100% of the membership interest in SBF is owned by
SBAC. As of the date hereof, there are no outstanding options, warrants or
rights to purchase, nor any agreement for the subscription, purchase or
acquisition of, any membership interests of SBF.
Section 5.17.    Accuracy of Information.
The financial statements of each Borrower dated as of December 31, 2019
furnished to the Administrative Agent, fairly present in all material respects
the financial condition of such Borrower and the results of its operations for
the periods covered thereby, and there has been no change in the business,
assets, liabilities, properties, condition (financial or otherwise), or results
of operations of the Loan Parties (taken as a whole) since December 31, 2019
that would have or constitute a Material Adverse Effect. Any projections and pro
forma financial information provided to the Administrative Agent are based upon
good faith estimates and assumptions believed by management of the Loan Parties
to be accurate and reasonable at the time made, it being recognized by the
Administrative Agent that such financial information as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein.
Section 5.18.    Franchises, Patents, Copyrights, Tradenames, Etc.
Each Loan Party possesses all material franchises, patents, copyrights,
trademarks, trade names, Licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of such Loan Party’s business substantially
as now conducted without known material conflict with any rights of others.
Section 5.19.    Insurance Agreements.
Solely in respect of determining whether the conditions set forth in Section 4.2
shall be satisfied with respect to any extension of credit to SBF, the
Reinsurance Documents and the Payment Plan Purchase Agreement are in full force
and effect.
Section 5.20.    Compliance with Sanctions Programs. None of the Borrowers, any
Subsidiary of the Borrowers or any Affiliate of the Borrowers or any Subsidiary
Loan Party (i) is a Sanctioned Person, (ii) has more than 15% of its assets in
Sanctioned Countries, or (iii) derives more than 15% of its operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Countries. Each Loan Party is in compliance in all material respects with the
requirements of all Sanctions Programs applicable to it. Each Subsidiary of each
Loan Party is in compliance in all material respects with the requirements of
all Sanctions Programs applicable to such Subsidiary. To the knowledge each Loan
Party, neither any Loan Party nor any of its officers or directors, Affiliates
or Subsidiaries is, as of the date hereof, a Sanctioned Person. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to
-73-

--------------------------------------------------------------------------------



obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
Section 5.21.    Patriot Act, etc.
Neither any Loan Party nor any of its Subsidiaries (a) is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) as amended or any
enabling legislation or executive order relating thereto, or (b) is in violation
of (i) the Trading with the Enemy Act, as amended, (ii) any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the Patriot Act. None of the Loan Parties (A) is
a blocked person described in Section 1 of Executive Order 13224, signed by
President George W. Bush on September 24, 2001 or (B) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.
Section 5.22.    Security Documents.
The Security Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the ratable
benefit of the Lenders, a legal, valid and enforceable security interest in the
Collateral (as defined in the Security Agreement) and the proceeds thereof
(except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, receivership, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity), in which a security interest may be created under the New
York Uniform Commercial Code as in effect from time to time, and the Lien
created under the Security Agreement is (or will be, upon the filing of
appropriate financing statements with appropriate offices, the filings of grants
of security in Intellectual Property with the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, the execution of
appropriate control agreements and the delivery of certificated securities and
instruments to the Administrative Agent) a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral, in each case prior and superior in right to any other Person, other
than with respect to Permitted Liens.
Section 5.23.    No Default.
No Default or Event of Default has occurred and is continuing.
Section 5.24.    Beneficial Owner Certification.
The Beneficial Owner Certification executed and delivered to the Administrative
Agent and the Lenders for each Borrower on or prior to the date of this
Agreement, as updated from time to time in accordance with this Agreement, is
accurate, complete and correct as of the date hereof and as of the date any such
update is delivered.
-74-

--------------------------------------------------------------------------------



ARTICLE VI


AFFIRMATIVE COVENANTS
The Borrowers covenant and agree that so long as the Termination Conditions are
not satisfied:
Section 6.1.    Compliance with Laws.
Each Loan Party operates in full compliance with all applicable laws, statutes,
regulations, certificates of authority and orders in respect to the conduct of
its business, except where the failure to do so would not have a Material
Adverse Effect.
Section 6.2.    Reserved.
Section 6.3.    Accounting; Financial Statements; Etc.
The Loan Parties shall maintain a standard and modern system for accounting and
shall furnish to the Administrative Agent and the Lenders:
(a)    within one hundred twenty (120) days after the end of each Fiscal Year, a
copy of consolidated financial statements of SBAC audited by Accountants and
accompanied by an audit opinion of such Accountants, which opinion shall be
prepared in accordance with generally accepted auditing standards relating to
reporting and which opinion shall not be subject to any “going concern” or like
explanation, qualification or exception or any explanation, qualification or
exception as to the scope of such audit and shall contain no material exceptions
or qualifications except for qualifications relating to accounting changes (with
which such Accountant concurs) in response to FASB releases or other
authoritative pronouncements;
(b)    within forty-five (45) days after the end of each Fiscal Quarter of each
Fiscal Year, consolidated and consolidating balance sheets of the Loan Parties
as of the end of such quarter, and consolidated and consolidating statements of
income and retained earnings of the Loan Parties, for the period commencing at
the end of the previous Fiscal Year and ending with the end of such quarter, all
in reasonable detail and prepared in accordance with GAAP consistently applied
and certified by the chief financial officer of SBAC (subject to year-end
adjustments);
(c)    with the quarterly statements submitted above, a Compliance Certificate
(i) stating that the Loan Parties are in compliance with the financial covenants
set forth in Section 6.17, and no Default or Event of Default specified herein
has occurred, or if any such condition or event existed or exists, specifying it
and describing what action the Loan Parties have taken or propose to take with
respect thereto, (ii) setting forth, in reasonable detail, figures supporting
the calculation of the financial covenants set forth herein, and (iii)
supplementing certain Schedules and disclosures required under this Agreement;
-75-

--------------------------------------------------------------------------------



(d)    promptly (but in any event within five (5) Business Days) after any
officer of a Loan Party obtaining knowledge of any condition or event which
constitutes a Default or an Event of Default, a certificate of such person
specifying the nature and period of the existence thereof, and what action such
Loan Party has taken or is taking or proposes to take in respect thereof;
(e)    within thirty (30) days after the end of each month, (i) a SBAC Borrowing
Base Certificate duly executed by SBAC and (ii) a SBF Borrowing Base Certificate
duly executed by SBF (it being understood that the Borrowers, at their option,
may furnish additional interim Borrowing Base Certificates setting forth such
information);
(f)    within thirty (30) days after the end of each month, an accounts
receivable aging report and an accounts payable aging report for each Borrower,
each in form reasonably acceptable to the Administrative Agent;
(g)    within thirty (30) days after the end of each month, a report commonly
referred to as a “monthly loan tape (Data Tape)” showing accounts receivable
under all Warranty Service Payment Plan Agreements included as Collateral; and
(h)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrowers or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
Section 6.4.    Field Examinations.
The Administrative Agent is hereby authorized to perform field examinations of
the Loan Parties’ assets; provided, however, that so long as the Loan Parties
are not in default hereunder such field examinations shall not be conducted more
frequently than semi-annually. Said field examinations shall be at the sole
reasonable cost and expense of the Borrowers.
Section 6.5.    Use of Proceeds of Loans.
The proceeds of the Loans will be used to refinance existing indebtedness
outstanding on the Closing Date, to finance capital expenditures, for working
capital purposes and other general corporate purposes of the Borrowers, and to
fund certain Transaction Costs associated with this Agreement.
Section 6.6.    Organization Existence, Etc.
Each Loan Party will preserve and maintain its organizational existence, and
preserve and maintain its material rights, franchises, and Licenses, and its
material patents and copyrights (for the scheduled duration thereof),
trademarks, trade names, and service marks, and its qualifications to do
business as a foreign organization in all jurisdictions where it conducts
business or other activities making such qualification necessary, where the
failure to be so qualified as a foreign organization, or where the failure to
preserve and maintain such Intellectual Property, would reasonably be expected
to have a Material Adverse Effect.
-76-

--------------------------------------------------------------------------------



Section 6.7.    Inspection.
The Loan Parties will permit the Administrative Agent or a designated
representative of the Administrative Agent to visit and inspect any of the
properties and Places of Business of the Loan Parties, including the books and
records of the Loan Parties (and to make extracts therefrom), and to discuss its
affairs, finances and accounts with its officers, all at such reasonable times
and as often as may reasonably be requested; provided, however, that so long as
no Event of Default has occurred and is continuing, such inspections shall not
be conducted more frequently than twice in any twelve (12) month period.
Section 6.8.    Maintenance of Properties.
The Loan Parties shall maintain or cause to be maintained in good repair,
working order and condition all material properties used or useful in its
business (casualty and condemnation and normal wear and tear excepted);
provided, however, that nothing contained herein shall restrict the power of the
Loan Parties to dispose of assets in the ordinary course of business.
Section 6.9.    Notice of Suit, Proceedings, Adverse Change.
Each Loan Party shall promptly give the Administrative Agent notice in writing
if it becomes aware (a) of all threatened in writing or actual actions or suits
(at law or in equity) and of all threatened in writing or actual investigations
or proceedings by or before any court, arbitrator or any governmental
department, commission, board, bureau, agency or other instrumentality, state,
federal or foreign, affecting such Loan Party which the governing body or
manager of such Loan Party believes in good faith is likely to materially and
adversely affect the financial condition of such Loan Party or to impair the
right or ability of such Loan Party to carry on its business as now conducted or
to pay the Obligations or perform its duties under the Loan Documents; (b) of
any material adverse change in the condition (financial or otherwise) of a Loan
Party; and (c) of any seizure or levy upon any part of the properties of a Loan
Party under any process or by a receiver.
Section 6.10.    Hazard and Public General Liability Insurance.
The Loan Parties shall timely procure and maintain hazard insurance and public
general liability insurance in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where they operate. Each Loan Party
shall also furnish to the Administrative Agent, upon request, certificates
reflecting said insurance and providing for notice to the Administrative Agent
of not less than thirty (30) days (or in the case of non-payment, ten (10) days)
prior to any modification or cancellation of said policies. Attached as
Schedule 6.10 are other requirements with respect to insurance.
Section 6.11.    Debts, Taxes and Liabilities.
-77-

--------------------------------------------------------------------------------



Each Loan Party shall pay and discharge (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits or
against its properties, prior to the date on which penalties attach thereto,
unless contested in good faith, and (b) all material lawful claims which, if
unpaid, might become a lien or charge upon any of its properties, unless
contested in good faith.
Section 6.12.    Notification of Change of Name, Jurisdiction or Business
Location.
The Loan Parties shall notify the Administrative Agent prior to (a) changing the
name of any Loan Party, (b) changing the jurisdiction of organization of any
Loan Party, or (c) changing the location of a Place of Business or the office
where the records of such Loan Party are kept, and in such case, shall execute
such documents as the Administrative Agent may reasonably request to reflect
said change of name, change of jurisdiction or change of location, as the case
may be; provided, however, the principal Place of Business of the Loan Parties
may not be kept out of or removed from Duval County, Florida without the prior
written consent of the Administrative Agent.
Section 6.13.    Financial Projections and Budgets.
As soon as practicable and upon the reasonable request of the Administrative
Agent, the Loan Parties shall furnish to the Administrative Agent information
regarding the financial or operational future of the Loan Parties, including
without limitation, forecasts, projections and budgets. The Administrative Agent
and the Lenders hereby acknowledge and agree such projections shall be based
upon the Loan Parties’ estimate at such time taking into account current
economic conditions.
Section 6.14.    Required Principal Payments.
The aggregate outstanding principal balance of (a) the SBAC Revolving Loans
shall never exceed the lesser of the SBAC Borrowing Base and the SBAC Revolving
Commitments and (b) the SBF Revolving Loans shall never exceed the lesser of the
SBF Borrowing Base and the SBF Revolving Commitments. Should the principal
balance outstanding under any Loan ever exceed any of the foregoing limits,
Borrowers covenant to make a principal payment to the Administrative Agent in an
amount sufficient to bring the aggregate principal balance to within the
foregoing limits in the manner and within the time limit required under
Section 2.11.
Section 6.15.    Maintenance of Bank Accounts.
During the term of this Agreement, the Loan Parties shall maintain their primary
depository and treasury management services accounts with Fifth Third, but only
so long as Fifth Third offers treasury management products and services that
meet the treasury management needs of the Loan Parties.
Section 6.16.    Reserved.
-78-

--------------------------------------------------------------------------------



Section 6.17.    Financial Covenants.
(a)    Minimum Interest Coverage Ratio. The Loan Parties shall maintain a
minimum Interest Coverage Ratio of 2.00:1:00 calculated on a trailing 12-month
basis, to be tested at each Fiscal Quarter end, commencing December 31, 2020.
(b)    Maximum Tangible Net Worth Ratio. The Loan Parties shall maintain a
Tangible Net Worth Ratio equal to or less than 5.00:1.00, to be tested at each
Fiscal Quarter end, commencing December 31, 2020.
Section 6.18.    Additional Subsidiaries.
As soon as practicable and in any event within thirty (30) days (or such longer
period as the Administrative Agent may agree to) after any Person becomes a
Subsidiary of a Loan Party, the Loan Parties shall provide the Administrative
Agent with written notice thereof and shall amend Schedule 5.15 attached hereto
to reflect the new Subsidiary. If a Loan Party has used its cash or other
financial assets to acquire the Subsidiary (for example, the Subsidiary was not
contributed into such Loan Party by its corporate parent), such Loan Party shall
cause the stock or membership interests of the Subsidiary to be pledged to the
Administrative Agent, for the benefit of the Lenders. If the Loan Parties wish
the assets of the Subsidiary to be included within the Borrowing Base, the Loan
Parties shall (a) cause such Subsidiary to executed a Guaranty Supplement and a
supplement to Security Agreement (or, if so requested by the Administrative
Agent and the Lenders, to join this Agreement as a co-borrower), and (b) deliver
such other documentation as the Administrative Agent may reasonably request to
perfect the Administrative Agent’s Lien upon the Subsidiary’s assets in form,
content and scope reasonably satisfactory to the Administrative Agent in its
Permitted Discretion.
Section 6.19.    Compliance with Sanctions.
    (a)     Each Loan Party shall at all times comply in all material respects
with the requirements of all Sanctions Programs applicable to such Loan Party
and shall cause each of its Subsidiaries to comply in all material respects with
the requirements of all Sanctions Programs applicable to such Subsidiary.
    (b)    No Loan Party will use any proceeds of the Loans to finance or
otherwise fund, directly or, to the knowledge of the Loan Parties, indirectly,
(i) any activity or business with or related to any Sanctioned Person or any
Sanctioned Country in violation of any Sanctions Program or (ii) in any other
manner that will result in a violation of any Sanctions Program by any Person
(including any Person participating in the Loans, whether as lender,
underwriter, advisor, investor, or otherwise).
Section 6.20.    Beneficial Owner Certification and Additional Information.
The Borrowers shall provide to the Administrative Agent and the relevant
Lenders: (a) to the extent required by law, a new Beneficial Owner Certification
when the individual(s) to be identified as a Beneficial Owner have changed, and
(b) such other information
-79-

--------------------------------------------------------------------------------



and documentation as may reasonably be requested by the Administrative Agent or
any Lender from time to time for purposes of compliance by the Administrative
Agent or such Lender with applicable “know your customer” and anti-money
laundering rules and regulations.
Section 6.21.    Minimum Insurance Company Rating.
The Borrowers will and will cause each applicable Approved Insurer to maintain a
rating of B+ or better with AM Best or a similar rating agency throughout the
term of this Agreement.
Section 6.22.    Post-Closing Matters.
The Borrowers will and will cause each Subsidiary Loan Party, as applicable, to
execute and deliver the documents and complete the tasks set forth on
Schedule 4.1(d), in each case within the time limits specified on such schedule.
ARTICLE VII


RESERVED
ARTICLE VIII


NEGATIVE COVENANTS
The Borrowers covenant and agree that so long as the Termination Conditions have
not been satisfied:
Section 8.1.    Merger or Consolidation, Sale of Assets.
Without the prior written consent of the Administrative Agent, no Loan Party
shall (a) consolidate with or merge into or with any other Person, in any case
unless such Loan Party is the surviving entity, (b) make any Acquisition, or (c)
sell, transfer or otherwise dispose of all or a substantial part of its assets
to another Person.
Section 8.2.    Additional Indebtedness.
Except for Permitted Indebtedness, no Loan Party shall, without the prior
written consent of the Administrative Agent, incur, create or assume
Indebtedness.
Section 8.3.    Extension of Credit.
Except for (a) advances made to Premium Finance Customers in the ordinary course
of SBAC’s premium finance business, (b) advances made to SBAC’s customers in the
ordinary course of SBAC’s warranty finance and vehicle service contract
business, (c) advances made by SBF in connection with and in the ordinary course
of financing Warranty Service
-80-

--------------------------------------------------------------------------------



Payment Plan Agreements and (d) advances made from one Loan Party to another
Loan Party, no Loan Party shall, without the prior written consent of the
Administrative Agent, lend any money or otherwise extend credit to any Person or
entity (whether or not such loan would be evidenced by any note, bond, debenture
or similar instrument).
Section 8.4.    Liens.
Except for Permitted Liens, purchase money equipment loans, and Liens hereafter
granted to secure Permitted Indebtedness, the Loan Parties will not, without the
prior written consent of the Administrative Agent, voluntarily or involuntarily
incur, create, assume or suffer to exist any Lien on its assets.
Section 8.5.    Other Agreements.
The Loan Parties will not enter into any arrangements, contractual or otherwise,
which would materially and adversely affect their duties or the rights of the
Administrative Agent or the Lenders under the Loan Documents or which is
inconsistent with or limits or abrogates the Loan Documents. For the avoidance
of doubt, the foregoing shall not restrict the Loan Parties entering into the
Permitted Senior Loan Documents or any amendments thereof.
Section 8.6.    Dividends; Distributions by SBAC.
SBAC shall not pay dividends or make or permit distributions to its owner unless
(i) no Event of Default has occurred and is continuing and (ii) SBAC shall first
provide written notice thereof to the Administrative Agent which notice shall
demonstrate the Loan Parties’ compliance with the financial covenants set forth
in Section 6.17 after giving effect to such dividend or distribution.
ARTICLE IX


EVENTS OF DEFAULT
Section 9.1.    Events of Default.
If any of the following events (each, an “Event of Default”) shall occur:
(a)    Payment. The failure by the Borrowers to pay, whether by acceleration or
otherwise: (i) any fees when due to the Administrative Agent and the Lenders and
such failure shall continue unremedied for a period of fifteen (15) days
thereafter or (ii) any interest or principal amount owed hereunder when due and
such failure shall continue unremedied for a period of ten (10) days thereafter;
(b)    Loan Documents. The occurrence of any event of default (i) under any Loan
Document or other agreement executed in connection with this Agreement or the
failure of the Loan Parties to perform or comply with any covenant, promise or
obligation contained in this Agreement, such other agreement or any other
agreement to which a Loan Party and the
-81-

--------------------------------------------------------------------------------



Administrative Agent are parties; provided, however, if such default relates to
a covenant other than a reporting covenant set forth in Section 6.3 or a
negative covenant or a financial covenant under this Agreement or any agreement
executed in connection with this Agreement, the Loan Parties shall have the
right to cure such failure within thirty (30) days (or, with respect to a
default solely relating to Section 6.21, within ninety (90) days) after the
earlier of the date (A) any officer or representative of a Loan Party becomes
aware of such failure or (B) notice of such failure is given to the Loan Parties
by the Administrative Agent before such failure shall constitute an event of
default hereunder or (ii) under, or the failure of a Loan Party to perform any
covenant, promise or obligation contained in, any other agreement to which such
Loan Party and the Administrative Agent are parties (other than any Permitted
Senior Loan Document) having an aggregate principal amount in excess of
$250,000, giving effect to any applicable periods of grace and rights to cure
provided therein;
(c)    Representation or Warranty. Any representation or warranty of a Loan
Party contained in this Agreement, any other Loan Document or any other
agreement with the Administrative Agent or any statement or representation made
in any certificate, report or opinion delivered pursuant to this Agreement
(including any covenant compliance certificate, Borrowing Base Certificate or
financial statements) shall prove to be incorrect in any material respect as of
the date made or deemed made;
(d)    Third-Party Debt. The failure of a Loan Party to pay when due any
principal, interest or other amount due under any Indebtedness of such Loan
Party (after any applicable grace period specified in connection with such
Indebtedness) to any creditor other than the Administrative Agent or any event
shall occur or condition shall exist under any agreement or instrument relating
to such Indebtedness, if the effect of such event or condition is to accelerate,
or permit the acceleration of, such Indebtedness; provided, that the foregoing
shall not apply to the Obligations or the Permitted Senior Indebtedness, and
shall only apply to Indebtedness having an outstanding principal amount in
excess of $250,000;
(e)    Dissolution, Etc. Subject to Section 8.1 of this Agreement, the
dissolution, liquidation, merger, consolidation, termination or suspension of
usual business of a Loan Party;
(f)    Reserved.
(g)    Change of Control. The occurrence of a Change of Control;
(h)    Voluntary Bankruptcy. Any Loan Party shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official for such Loan
Party or any substantial part of the property of such Loan Party, (ii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for such Loan Party or for a substantial part of the
assets of such Loan Party, (iii) file an answer admitting the material
allegations of a petition filed against such Loan Party in any such
-82-

--------------------------------------------------------------------------------



proceeding, (iv) make a general assignment for the benefit of creditors, or
(v) take any action for the purpose of effecting any of the foregoing;
(i)    Involuntary Bankruptcy. An involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of a Loan Party or the debts of such Loan Party or
any substantial part of the assets of such Loan Party, under any federal, state
or foreign bankruptcy, insolvency or other similar law now or hereafter in
effect or (ii) the appointment of a custodian, trustee, receiver, liquidator or
other similar official for a Loan Party or for a substantial part of the assets
of such Loan Party, and in any such case, such proceeding or petition shall
remain undismissed for a period of sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
(j)    Judgment. The entry of a judgment against a Loan Party in excess of
$250,000 which remains unstayed, unsatisfied or unbonded for thirty (30) days
following the entry of the judgment, or the issuance or service of any
attachment, levy or garnishment against a Loan Party or its property or the
repossession or seizure of property of such Loan Party;
(k)    Sale. The sale or transfer by a Loan Party of all or substantially all of
its assets other than in the ordinary course of business;
(l)    Enforceability. Any provision of this Agreement, the Security Agreement,
the Collateral Assignments, or other collateral documentation shall, due to any
act or failure to act by a Loan Party, cease to be valid and binding on, or
enforceable against such Collateral or such Loan Party shall so state in
writing, or it shall terminate or seek to terminate its obligations under such
agreements;
(m)    Inspection. The Loan Parties refuse to permit the Administrative Agent to
inspect, examine, verify or audit the Collateral in accordance with the
provisions of this Agreement or any Loan Document;
(n)    Reports. Any Loan Party fails to perform its obligations under
Section 6.3, and such failure shall continue for a period of five (5) Business
Days;
(o)    ERISA. Any of the following events shall occur or exists with respect to
a Loan Party or any employee benefit or other plan established, maintained or to
which contributions have been made by such Loan Party, any affiliate of such
Loan Party or any other Person that, together with such Loan Party, would be
treated as a single employer under § 4001 of ERISA: (i) any prohibited
transaction (as defined in § 406 of ERISA or § 4975 of the Code), (ii) any
reportable event (as defined in § 4043 of ERISA and the regulations issued
thereunder), (iii) the filing under § 4041 of ERISA of a notice of intent to
terminate any such plan or the termination of such plan, or (iv) the institution
of proceedings by the PBGC under § 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any such plan;
(p)    Impairment. If the Administrative Agent reasonably believes the
Administrative Agent’s security interest in the Collateral to be impaired. The
previous provision to the contrary notwithstanding, the Administrative Agent
shall give the Borrowers and
-83-

--------------------------------------------------------------------------------



applicable Loan Party written notice with supporting documentation in the event
the Administrative Agent considers the Collateral to be impaired and the
Borrowers shall have thirty (30) days after receipt of such notice to cure such
default, the sufficiency of which cure shall be subject to the reasonable
approval by the Administrative Agent;
(q)    Condemnation. All or any material part of a Loan Party’s assets shall be
nationalized, expropriated, condemned or otherwise seized by any Governmental
Authority;
(r)    Material Adverse Change. A change in the financial condition, operations,
business, or prospects of a Loan Party shall occur having a Material Adverse
Effect;
(s)    Permitted Senior Loan Documents. An event of default (after giving effect
to any applicable cure or grace periods) has occurred under any of the Permitted
Senior Loan Documents and such event of default continues for more than thirty
(30) calendar days; or
(t)     Trust Agreement. The Trust Agreement is terminated or a default on the
part of the Grantor or Beneficiaries thereunder occurs which is not cured as
provided therein;
then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Section 9.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrowers, take
any or all of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, whereupon the Revolving Commitment of
each Lender shall terminate immediately, (ii) declare the principal of and any
accrued interest on the Loans, and all other Obligations owing hereunder, to be
immediately due and payable, whereupon the same shall become, due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, (iii) exercise all remedies
contained in any other Loan Document, and (iv) exercise any other remedies
available at law or in equity; and if an Event of Default specified in either
clause (h) or (i) shall occur, the Revolving Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon, and all fees, and all other Obligations shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers.
Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, with respect to the Collateral of any Loan Party, the Administrative
Agent’s right to exercise voting or proxy rights, transfer or register such
Collateral pursuant to this Agreement shall be subject to any required prior
consent, approval, authorization or other required action of the Applicable
Insurance Regulatory Authority or other applicable Governmental Authority.
Section 9.2.    Application of Proceeds from Collateral.
All proceeds from each sale of, or other realization upon, all or any part of
the Collateral by the Administrative Agent or any of the Lenders during the
existence of an Event of Default shall be applied as follows:
-84-

--------------------------------------------------------------------------------



(a)    first, to the reimbursable expenses of the Administrative Agent incurred
in connection with such sale or other realization upon the Collateral and to the
payment of any Protective Advances funded by the Administrative Agent pursuant
to Section 2.3 and interest thereon, until the same shall have been paid in
full;
(b)    second, to the fees, indemnities and other reimbursable expenses of the
Administrative Agent then due and payable pursuant to any of the Loan Documents
until the same shall have been paid in full;
(c)    third, to all indemnities and reimbursable expenses, if any, of the
Lenders then due and payable pursuant to any of the Loan Documents ratably among
the Lenders in proportion to the respective amounts described in this
clause (c), until the same shall have been paid in full;
(d)    fourth, to the payment of principal and interest on the Swing Loans, to
be allocated pro rata in accordance with the aggregate unpaid amounts owing to
each holder thereof, until paid in full;
(e)    fifth, to the fees due and payable under clauses (b) and (c) of
Section 2.13 of this Agreement and interest (other than on Swing Loans) then due
and payable under the terms of this Agreement, until the same shall have been
paid in full;
(f)    sixth, to the aggregate outstanding principal amount of the Loans (other
than Swing Loans) and, to the extent secured by Liens granted in connection with
the Loan Documents, the Net Mark-to-Market Exposure of the Borrowers and the
Subsidiary Loan Parties, until the same shall have been paid in full, allocated
pro rata among the Lenders and any Hedging Counterparties holding Net
Mark-to-Market Exposure on their respective pro rata shares of the aggregate
amount of such Loans and Net Mark-to-Market Exposure;
(g)    seventh, to all other Obligations (including Treasury Management
Obligations of the Borrowers and the Subsidiary Loan Parties), to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each holder
thereof, until the same shall have been paid in full; and
(i)    eighth, to the extent any proceeds remain, to the Borrowers or other
parties lawfully entitled thereto;
provided that Excluded Hedging Obligations with respect to any Guarantor shall
not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section 9.2.
All amounts allocated pursuant to the foregoing clauses second through seventh
to the Lenders as a result of amounts owed to the Lenders under the Loan
Documents shall be allocated among, and distributed to, the Lenders pro rata
based on their respective Pro Rata Shares.
-85-

--------------------------------------------------------------------------------



ARTICLE X


THE ADMINISTRATIVE AGENT
Section 10.1.    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably designates and appoints Fifth
Third to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrowers nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions (other than this paragraph (a),
Section 10.8 and Section 10.10). It is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential party to a Hedging Transaction or Treasury Management Bank) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto (including, without limitation, to enter into additional Loan
Documents or supplements to existing Loan Documents on behalf of the Secured
Creditors). In connection therewith, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to this ARTICLE X for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of ARTICLE X and ARTICLE XI (including Section 11.3, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
Section 10.2.    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
    (i)    shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing;
-86-

--------------------------------------------------------------------------------



    (ii)    shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
    (iii)    shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 9.1) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrowers or a
Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in ARTICLE IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 10.3.    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related
-87-

--------------------------------------------------------------------------------



Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Section 10.4.    Reliance by the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
Section 10.5.    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Section 10.6.    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or
-88-

--------------------------------------------------------------------------------



any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 10.7.    Enforcement.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent for the benefit of all the Lenders, provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 11.7
(subject to the terms of Section 2.20), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.1 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.20, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section 10.8.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers and subject to the consent of the Borrowers (provided no Event of
Default has occurred and is continuing at the time of such resignation), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person, remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the
-89-

--------------------------------------------------------------------------------



“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
Section 10.9.    Reserved.
Section 10.10.    Collateral and Guaranty Matters.
(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a Hedging Counterparty or a Treasury Management Bank) irrevocably
authorizes the Administrative Agent, and the Administrative Agent shall:
    (i)    release any Lien on any Collateral granted to or held by the
Administrative Agent (or any sub-agent thereof), for the ratable benefit of the
Secured Creditors, under any Loan Document (A) upon the satisfaction of the
Termination Conditions, (B) that is sold or disposed of to a Person that is not
a Loan Party or (C) if approved, authorized or ratified in writing in accordance
with Section 11.2;
    (ii)    subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
    (iii)    release any Guarantor from its obligations under any Loan Documents
if such Person ceases to be a Subsidiary.
-90-

--------------------------------------------------------------------------------



Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 10.10. In each case as specified in this Section 10.10, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 10.10.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
ARTICLE XI


MISCELLANEOUS
Section 11.1.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy or electronic mail, as follows:
To the Borrowers:    South Bay Acceptance Corporation
    South Bay Funding LLC
    10151 Deerwood Park Blvd.
    Building 100, Suite 330
    Jacksonville, Florida 32256
    Attention: Chief Financial Officer
    (with a copy to the General Counsel)
    Phone Number: (904) 350-9660
    Email: generalcounsel@fortegra.com
With copies to (which shall not constitute notice):
    Tiptree Financial Inc.
    780 Third Avenue, 21st Floor
    New York, New York 10017
    Fax Number: (212) 446-1409
    Attention: Neil C. Rifkind
-91-

--------------------------------------------------------------------------------



and    Sidley Austin LLP
    2021 McKinney, Ste. 2000
    Dallas, Texas 75201
    Attention: Kelly M. Dybala
    Phone Number: (214) 981-3426
    Email: kdybala@sidley.com
To the Administrative
Agent:    Fifth Third Bank
    Fifth Third Center
    38 Fountain Square Plaza
    Cincinnati, Ohio 45263
    Attention: Loan Syndications/Judy Huls
    Telephone: (513) 534-4224
    Facsimile: (513) 534-0875
    Email: judy.huls@53.com
To any other Lender:    the address set forth in the Register
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided that notices delivered to the Administrative
Agent shall not be effective until actually received by the Administrative Agent
at its address specified in this Section 11.1.
(b)    Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone, facsimile or other electronic transmission
is solely for the convenience and at the request of the Borrowers. The
Administrative Agent and the Lenders shall be entitled to rely on the authority
of any Person purporting to be a Person authorized by the Borrowers to give such
notice and the Administrative Agent and the Lenders shall not have any liability
to the Borrowers or other Person on account of any action taken or not taken by
the Administrative Agent and the Lenders in reliance upon such telephonic or
facsimile notice. The obligation of the Borrowers to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.
(c)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent; provided that the foregoing shall not apply to notices to any Lender
pursuant to ARTICLE II unless such Lender and
-92-

--------------------------------------------------------------------------------



Administrative Agent have agreed to receive notices under such Article by
electronic communication and have agreed to the procedures governing such
communications. The Administrative Agent or a Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(d)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(e)    (i)    Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Lenders by posting the Communications on Debt Domain, Intralinks,
SyndTrak or a substantially similar electronic transmission system (the
“Platform”).
    (ii)    The Platform is provided “as is” and “as available”. The
Administrative Agent and its Related Parties do not warrant the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any of the Administrative Agent or its
Related Parties in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties have any
liability to any Loan Party, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Loan Party provides to the Administrative Agent pursuant
to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through the Platform.
Section 11.2.    Waiver; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrowers and the Administrative Agent or any
Lender, shall operate as a waiver
-93-

--------------------------------------------------------------------------------



thereof, nor shall any single or partial exercise of any such right or power or
any abandonment or discontinuance of steps to enforce such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power hereunder or thereunder. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrowers therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 11.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.
(b)    No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrowers therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Borrowers and the Required Lenders or the Borrowers and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent set forth in Section 4.1 or
4.2, or the waiver of any Default, Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender), (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby (it being
understood that any waiver of default interest set forth in 2.12(c) or any
modification, waiver or amendment to the financial covenant definitions or
financial ratios or any component thereof in this Agreement shall not constitute
a reduction in the interest rates or the commitment fees for purposes of this
clause (ii)), (iii) postpone the date fixed for any payment of any principal of,
or interest on, any Loan or interest thereon or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Revolving Commitment, without the written
consent of each Lender affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.1 or 4.2, or the waiver of any
Default, Event of Default, mandatory prepayment or mandatory reduction of the
Commitments, the waiver of any default interest set forth in 2.12(c) or any
modification, waiver or amendment to the financial covenant definitions or
financial ratios or any component thereof in this Agreement shall not constitute
any of the foregoing), (iv) change Section 2.20(b) or Section 2.20(c) in a
manner that would alter the pro rata sharing of payments required thereby or
Section 9.2 in a manner that would alter the application of proceeds required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 11.2 or the definition of “Required Lenders”,
“Required SBAC Lenders”, “Required SBF Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender affected thereby;
(vi) release the Borrowers or any Guarantor or limit the liability of the
Borrowers under the Loan Documents or any such Guarantor under the Guaranty
Agreement, without the written consent of each Lender except as
-94-

--------------------------------------------------------------------------------



otherwise permitted by Section 10.10; (vii) release all or substantially all
Collateral securing any of the Obligations, without the written consent of each
Lender; (viii) subordinate the Loans to any other Indebtedness without the
consent of all Lenders; or (ix) waive any condition precedent set forth in
Section 4.1, without the consent of each Lender, provided further that no such
agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent without the prior written consent of the
Administrative Agent. Notwithstanding anything contained herein to the contrary,
(x) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) this Agreement may be amended and restated without the consent of
any Lender (but with the consent of the Borrowers and the Administrative Agent)
if, upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Section 2.17, Section 2.19 and Section 11.3),
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement. Notwithstanding anything
herein or otherwise to the contrary, any Event of Default occurring hereunder
shall continue to exist (and shall be deemed to be continuing) until such time
as such Event of Default is waived in writing in accordance with the terms of
this Section, notwithstanding (i) any attempted cure or other action taken by
the Borrowers or any other Person subsequent to the occurrence of such Event of
Default or (ii) any action taken or omitted to be taken by the Administrative
Agent or any Lender prior to or subsequent to the occurrence of such Event of
Default (other than the granting of a waiver in writing in accordance with the
terms of this Section).
(c)    Notwithstanding anything to the contrary contained in this Section 11.2,
(i) guarantees, collateral security agreements, pledge agreements and related
documents (if any) executed by the Loan Parties in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and/or waived with the consent of the
Administrative Agent at the request of the Borrowers without the input or need
to obtain the consent of any other Lenders if such amendment or waiver is
delivered in order (x) to comply with local law or advice of local counsel,
(y) to cure ambiguities, omissions or defects or (z) to cause such guarantees,
collateral security agreements, pledge agreement or other document to be
consistent with this Agreement and the other Loan Documents, (ii) the Borrowers
and the Administrative Agent may, without the input or consent of any other
Lender (other than each applicable Additional Lender, in the case of
Section 2.22), effect amendments to this Agreement and the other Loan Documents
as may be necessary in the reasonable opinion of the Borrowers and the
Administrative Agent to effect the provisions of Section 2.22 and (iii) if the
Administrative Agent and the Borrowers have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any provision
of the Loan Documents, then the Administrative Agent and the Borrowers shall be
permitted to amend such provision.
Section 11.3.    Expenses; Indemnification.
(a)    The Borrowers shall pay (i) all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates, including the
reasonable and
-95-

--------------------------------------------------------------------------------



documented out-of-pocket fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, in connection with syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents and any amendments, modifications or waivers thereof (provided
that reimbursement of legal expenses shall be limited to the expenses of one
counsel to the Administrative Agent and its Affiliates taken as a whole and, if
reasonably necessary, one local counsel in any relevant and material
jurisdiction), and (ii) all out-of-pocket costs and expenses (including, without
limitation, the fees, charges and disbursements of outside counsel (provided
that reimbursement of legal expenses shall be limited to the expenses of one
counsel to the Administrative Agent and its Affiliates and the Lenders taken as
a whole and, if reasonably necessary, one local counsel in any relevant and
material jurisdiction)) incurred by the Administrative Agent and its Affiliates
or any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 11.3, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b)    The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee (provided that reimbursement of legal expenses
shall be limited to the expenses of one counsel to the Indemnitees taken as a
whole, and, solely in the case of an actual or perceived conflict of interest,
one additional counsel to the affected Indemnitees taken as a whole, and, if
reasonably necessary, one local counsel in any relevant and material
jurisdiction)), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) the use by any Person of any information or materials
obtained by or through SyndTrak or other internet web sites, (iv) any actual or
alleged presence or Release of Hazardous Materials on or from any property owned
or operated by the Borrowers or any of their Subsidiaries, or any Environmental
Liability of the Borrowers or any of their Subsidiaries, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Borrowers or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrowers or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) relate to the presence or
Release of Hazardous Materials or any violation of Environmental Laws that first
occurs at any property
-96-

--------------------------------------------------------------------------------



after such property is transferred to an Indemnitee by means of foreclosure,
deed-in-lieu of foreclosure or similar transfer, and is not an Environmental
Liability of the Borrowers or any of their Subsidiaries. Clause (b) of this
Section 11.3 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    [RESERVED].
(d)    To the extent that the Borrowers fail to pay any amount required to be
paid to the Administrative Agent or any Related Party of any of the foregoing,
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent or such Related Party as applicable, such Lender’s Pro Rata
Share (determined as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified payment, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent in
its capacity as such.
(e)    To the extent permitted by applicable law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to actual or direct damages) arising out of, in connection with or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated herein
or therein, any Loan or the use of proceeds thereof. No Indemnitee referred to
in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent such liability
is determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence, willful
misconduct or bad faith.
(f)    All amounts due under this Section 11.3 shall be payable promptly after
written demand therefor.
Section 11.4.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraphs (b), (h) or (i) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section and (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (g) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the
-97-

--------------------------------------------------------------------------------



extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of any Revolving Commitment and the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
    (i)    Minimum Amounts.
        (A)    in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it
(under either facility hereunder) or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
        (B)    in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of any Revolving Commitment (which for this purpose
includes Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Revolving Commitment is not then in effect, the principal outstanding
balance of the Revolving Credit Exposure or Term Loan of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $2,000,000 and shall be in increments of
$500,000 in excess thereof, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed); provided
that each Borrower shall be deemed to have consented to any such lower amount
unless it shall object thereto by written notice to the Administrative Agent
within ten Business Days after having received written notice thereof.
    (ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitments assigned.
    (iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
        (A)    the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (I) an Event of Default has
occurred and is continuing at the time of such assignment or (II) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that each Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received written
notice thereof; and
-98-

--------------------------------------------------------------------------------



        (B)    the consent of the Swing Line Lender shall be required for any
assignment of Revolving Commitments or Revolving Credit Exposure.
    (iv)    Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.19.
    (v)    No Assignment to Borrowers or Defaulting Lenders. No such assignment
shall be made to (A) the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).
    (vi)    No Assignment to Natural Persons. No such assignment shall be made
to a natural person.
    (vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to acquire (and
fund as appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.17, Section 2.19 and Section 11.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph (or paragraph (h)
or (i)) shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and
-99-

--------------------------------------------------------------------------------



obligations in accordance with paragraph (d) of this Section 11.4. If the
consent of the Borrowers to an assignment is required hereunder (including a
consent to an assignment which does not meet the minimum assignment thresholds
specified above), the Borrowers shall be deemed to have given its consent ten
Business Days after the date written notice thereof has actually been delivered
by the assigning Lender (through the Administrative Agent) to the Borrowers,
unless such consent is expressly refused by the Borrowers prior to such tenth
Business Day.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at one of its offices in Cincinnati, Ohio a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amount (and stated interest thereon) of the Loans
and Revolving Credit Exposure owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Information contained in the Register with
respect to any Lender shall be available for inspection by such Lender at any
reasonable time and from time to time upon reasonable prior notice; information
contained in the Register shall also be available for inspection by the
Borrowers at any reasonable time and from time to time upon reasonable prior
notice. In establishing and maintaining the Register, the Administrative Agent
shall serve as the Borrowers’ agent solely for tax purposes and solely with
respect to the actions described in this Section, and the Borrowers hereby agree
that, to the extent Fifth Third serves in such capacity, Fifth Third and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees”. The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereunder as a Lender for all purposes of this Agreement.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person, the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. A Lender who sells a participation shall (acting solely for this
purpose as an agent of the Borrowers) maintain at one of its offices a copy of
each agreement or instrument effecting such sale and the participation so
transferred on a register substantially similar to the Register (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for purposes of this
Agreement.
(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement;
-100-

--------------------------------------------------------------------------------



provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver with respect to the following to the extent affecting
such Participant: (i) increase the Revolving Commitment of such Lender (it being
understood that a waiver of any condition precedent set forth in Section 4.1 or
4.2, or the waiver of any Default, Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of such Lender), (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder (it being understood that any waiver of any default interest set forth
in 2.12(c) or any modification, waiver or amendment to the financial covenant
definitions or financial ratios or any component thereof in this Agreement shall
not constitute a reduction in the interest rates or the commitment fees for
purposes of this clause (ii)), (iii) postpone the date fixed for any payment of
any principal of, or interest on, any Loan or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Revolving Commitment
(it being understood that a waiver of any condition precedent set forth in
Section 4.1 or 4.2, or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments, the waiver of any default
interest set forth in 2.12(c) or any modification, waiver or amendment to the
financial covenant definitions or financial ratios or any component thereof in
this Agreement shall not constitute any of the foregoing), (iv) change
Section 2.20(b) or Section 2.20(c) in a manner that would alter the pro rata
sharing of payments required thereby, (v) change any of the provisions of this
Section 11.4 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, (vi) release any Guarantor or limit the liability of any
Guarantor under any guaranty agreement except to the extent such release is
expressly provided under the terms of the Guaranty Agreement, or (vii) release
all or substantially all Collateral (if any) securing any of the Obligations.
Subject to paragraph (f) of this Section 11.4, the Borrowers agree that each
Participant shall be entitled to the benefits of Section 2.17 and Section 2.19
(subject to the requirements and limitations therein, including the requirements
under Section 2.19(g))to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 11.4. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.20 as though it were a Lender.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.19 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent. A Participant shall not be entitled to the benefits of Section 2.19
unless the Borrowers are notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.19(e) as though it were a Lender.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank;
-101-

--------------------------------------------------------------------------------



provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(h)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
(i)    Notwithstanding anything to the contrary herein, if at any time the
Administrative Agent assigns all of its Revolving Commitments and Revolving
Loans pursuant to subsection (b) above, the Administrative Agent may terminate
the Swing Line. In the event of such termination of the Swing Line, the
Borrowers shall be entitled to appoint another Lender to act as the successor
Lender of Swing Loans hereunder (with such Lender’s consent); provided, however,
that the failure of the Borrowers to appoint a successor shall not affect the
resignation of the Administrative Agent as the Swing Line Lender. If the
Administrative Agent terminates the Swing Line, it shall retain all of the
rights of the maker of Swing Loans provided hereunder with respect to Swing
Loans made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 2.2.
Section 11.5.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York. EACH LOAN DOCUMENT
(OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(b)    The parties hereto hereby irrevocably and unconditionally submit, for
themselves and their property, to the exclusive jurisdiction of the United
States District Court of the Southern District of New York, and of any state
court and courts of the State of New York sitting in New York County and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding
-102-

--------------------------------------------------------------------------------



relating to this Agreement or any other Loan Document against the Borrowers or
their properties in the courts of any jurisdiction.
(c)    The parties hereto irrevocably and unconditionally waive any objection
which they may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 11.5 and brought
in any court referred to in paragraph (b) of this Section 11.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
Section 11.6.    WAIVER OF JURY TRIAL.
EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 11.7.    Right of Setoff.
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, each Lender and each of their
respective Affiliates shall have the right, at any time or from time to time
upon the occurrence and during the continuance of an Event of Default, without
prior notice to the Borrowers, any such notice being expressly waived by the
Borrowers to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrowers at any time held or other obligations at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the
Borrowers against any and all Obligations held by such Lender or any of its
respective Affiliates, irrespective of whether such Lender or any such Affiliate
shall have made demand hereunder and although such Obligations may be contingent
or unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall
-103-

--------------------------------------------------------------------------------



be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its Affiliates
may have. Each Lender agrees promptly to notify the Administrative Agent and the
Borrowers after any such set-off and any application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. Each Lender agrees to apply all amounts collected
from any such set-off to the Obligations before applying such amounts to any
other Indebtedness or other obligations owed by the Borrowers and any of their
Subsidiaries to such Lender.
Section 11.8.    Counterparts; Integration.
This Agreement may be executed by one or more of the parties thereto on any
number of separate counterparts (including by telecopy or by email, in pdf
format), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement and the other Loan
Documents constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart of a signature page of this Agreement and
any other Loan Document by telecopy or by email, in pdf format, shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.
Section 11.9.    Survival.
All covenants, agreements, representations and warranties made by the Borrowers
herein, in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the Termination Conditions have not been satisfied. Section 2.17,
Section 2.19, and Section 11.3 and ARTICLE X shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the satisfaction of the Termination Conditions or the termination of
this Agreement or any provision hereof. All representations and warranties made
herein, in the Loan Documents in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans.
Section 11.10.    Severability.
Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the
-104-

--------------------------------------------------------------------------------



extent of such illegality, invalidity or unenforceability without affecting the
legality, validity or enforceability of the remaining provisions hereof or
thereof; and the illegality, invalidity or unenforceability of a particular
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 11.11.    Confidentiality.
Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of any information relating to the Borrowers or any of their
Subsidiaries or any of their respective businesses (except to the extent
expressly designated in writing as public information at the time delivered to
it by the Borrowers or any Subsidiary) other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrowers or any of their Subsidiaries, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent or any such Lender including without limitation accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information by the
Persons who have agreed to keep such information confidential), (ii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (provided that the Person disclosing any such information pursuant
to this clause (ii) shall provide the Borrowers with reasonably prompt notice of
such disclosure provided that such Person shall not incur any liability from its
failure to do so), (iii) to the extent requested by any regulatory agency or
authority purporting to have jurisdiction over it (including any self-regulatory
authority such as the National Association of Insurance Commissioners), (iv) to
the extent that such information becomes publicly available other than as a
result of a breach of this Section 11.11, or which becomes available to the
Administrative Agent, any Lender or any Related Party of any of the foregoing on
a non-confidential basis from a source other than the Borrowers, (v) in
connection with the exercise of any remedy hereunder or under any other Loan
Documents or any suit, action or proceeding relating to this Agreement or any
other Loan Documents or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 11.11, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (B) any actual or prospective party (or its Related
Parties) to any swap or derivative or similar transaction under which payments
are to be made by reference to the Borrowers and their obligations, this
Agreement or payments hereunder or (vii) with the consent of the Borrowers. Any
Person required to maintain the confidentiality of any information as provided
for in this Section 11.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.
Section 11.12.    Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged,
-105-

--------------------------------------------------------------------------------



taken, received or reserved by a Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.12 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
Section 11.13.    Waiver of Effect of Corporate Seal.
The Borrowers (i) represent and warrant that neither them nor any other Loan
Party is required to affix its corporate seal to this Agreement or any other
Loan Document pursuant to any Requirement of Law or regulation, (ii) agree that
this Agreement is delivered by Borrowers under seal and (iii) waive any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Loan Documents.
Section 11.14.    Patriot Act.
The Administrative Agent and each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act. Each Loan Party shall, and shall
cause each of its Subsidiaries to, provide to the extent commercially
reasonable, such information and take such other actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.
Section 11.15.    Independence of Covenants.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
Section 11.16.    All Obligations to Constitute Joint and Several Obligations.
All Obligations shall constitute joint and several obligations of the Borrowers
and shall be secured by the Administrative Agent’s Lien upon all of the
Collateral, and by all other Liens heretofore, now or at any time hereafter
granted by each Borrower to the Administrative Agent, for the benefit of the
Lenders, to the extent provided in the Loan Documents under which such Lien
arises. The Borrowers expressly represent and acknowledge that they are part of
a common enterprise with each other and that any financial accommodations by the
Lenders to either Borrower hereunder and under the other Loan Documents are and
will be of direct and
-106-

--------------------------------------------------------------------------------



indirect interest, benefit and advantage to the other. Each Borrower
acknowledges and agrees that each Borrower shall be liable, on a joint and
several basis, for all of the Loans and other Obligations, regardless of which
Borrower actually may have received the proceeds of any of the Loans or other
extensions of credit or the amount of such Loans received or the manner in which
the Administrative Agent or any Lender accounts between the Borrowers for such
Loans or other extensions of credit on its books and records, and further
acknowledges and agrees that Loans and other extensions of credit to either
Borrower inure to the mutual benefit of both Borrowers and that the
Administrative Agent and the Lenders are relying on the joint and several
liability of the Borrowers in extending the Loans and other financial
accommodations hereunder.
Section 11.17.    Reserved.
Section 11.18.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions .
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto (including any party becoming a party hereto by virtue of an Assignment
and Acceptance) acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
    (a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
    (b)    the effects of any Bail-In Action on any such liability, including,
if applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 11.19.    Certain ERISA Matters.
-107-

--------------------------------------------------------------------------------



(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to, the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers, that neither the
Administrative Agent nor any of its Affiliates is a fiduciary with
-108-

--------------------------------------------------------------------------------



respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
Section 11.20. Acknowledgment Regarding any Supported QFCs .
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Transactions or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the FDIC under the Federal Deposit Insurance Act and Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 11.20, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered
-109-

--------------------------------------------------------------------------------



bank” as that term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 47.3(b); or (iii) a “covered FSI” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
ARTICLE XII


THE GUARANTEES
Section 12.1. The Guarantees .
To induce the Lenders to provide the credits described herein and in
consideration of benefits expected to accrue to the Borrowers by reason of the
Commitments and the Loans and for other good and valuable consideration, receipt
of which is hereby acknowledged, each Subsidiary Loan Party party hereto
(including any Subsidiary Loan Party executing a Guaranty Supplement
substantially in the form attached hereto as Exhibit E or such other form
reasonably acceptable to the Administrative Agent) and the Borrowers (as to the
Obligations of another Loan Party) hereby unconditionally and irrevocably
guarantees jointly and severally to the Administrative Agent, the Lenders and
their Affiliates that are parties to any document evidencing the Hedging
Obligations or Treasury Management Obligations, the due and punctual payment of
all present and future Obligations, including, but not limited to, the due and
punctual payment of principal of and interest on the Loans, and the due and
punctual payment of all other Obligations now or hereafter owed by the Borrowers
under the Loan Documents and the due and punctual payment of all Hedging
Obligations and Treasury Management Obligations, in each case as and when the
same shall become due and payable, whether at stated maturity, by acceleration,
or otherwise, according to the terms hereof and thereof (including all interest,
costs, fees, and charges after the entry of an order for relief against either
Borrower or such other obligor in a case under the United States Bankruptcy Code
or any similar proceeding, whether or not such interest, costs, fees and charges
would be an allowed claim against such Borrower or any such obligor in any such
proceeding); provided, however that, with respect to any Guarantor, subject to
Section 12.10, Hedging Obligations guaranteed by such Guarantor shall exclude
all Excluded Hedging Obligations. In case of failure by the Borrowers or other
obligor punctually to pay any Obligations guaranteed hereby, each Guarantor
hereby unconditionally, jointly and severally agrees to make such payment or to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise, and as
if such payment were made by the Borrowers or such obligor.
Section 12.2. Guarantee Unconditional .
-110-

--------------------------------------------------------------------------------



The obligations of each Guarantor under this Article XII shall be unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
released, discharged, or otherwise affected by:
    (a)    any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
    (b)    any modification or amendment of or supplement to this Agreement or
any other Loan Document or any agreement relating to Hedging Obligations or
Treasury Management Obligations;
    (c)    any change in the corporate existence, structure, or ownership of, or
any proceeding under any Debtor Relief Law affecting, either Borrower or other
obligor, any other guarantor, or any of their respective assets, or any
resulting release or discharge of any obligation of any Loan Party or other
obligor or of any other guarantor contained in any Loan Document;
    (d)    the existence of any claim, set-off, or other rights which any Loan
Party or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender or any other Person, whether or not arising in
connection herewith;
    (e)    any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or property;
    (f)    any application of any sums by rights of set-off, counterclaim, or
similar rights to any obligation of any Loan Party or other obligor, regardless
of what obligations of any Loan Party or other obligor remain unpaid, including
the Obligations;
    (g)    any invalidity or unenforceability relating to or against any Loan
Party or other obligor or any other guarantor for any reason of this Agreement
or of any other Loan Document or any agreement relating to Hedging Obligations
or Treasury Management Obligations or any provision of applicable law or
regulation purporting to prohibit the payment by any Loan Party or other obligor
or any other guarantor of the principal of or interest on any Loan or any other
amount payable under the Loan Documents or any agreement relating to Hedging
Obligations or Treasury Management Obligations; or
    (h)    any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this clause (h), constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Article XII.
Section 12.3. Discharge Only upon Termination Conditions; Reinstatement in
Certain Circumstances .
-111-

--------------------------------------------------------------------------------



Each Guarantor’s obligations under this Article XII shall remain in full force
and effect until the Termination Conditions are satisfied. If at any time any
payment of the principal of or interest on any Loan or any other amount payable
by any Loan Party or other obligor or any Guarantor under the Loan Documents or
any agreement relating to Hedging Obligations or Treasury Management Obligations
is rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of such Loan Party or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Article XII
with respect to such payment shall be reinstated at such time as though such
payment had become due but had not been made at such time.
Section 12.4. Subrogation .
Each Guarantor agrees it will not exercise any rights which it may acquire by
way of subrogation, reimbursement or indemnification by any payment made
hereunder, or otherwise, until all the Obligations (other than any contingent or
indemnification obligations not then due) shall have been paid in full or
collateralized in a manner reasonably acceptable to the Lender or Affiliate of a
Lender to whom such obligations are owed subsequent to the termination of all
the Commitments. If any amount shall be paid to a Guarantor on account of such
subrogation, reimbursement or indemnification rights at any time prior to the
Termination Conditions being satisfied, such amount shall be held in trust for
the benefit of the Administrative Agent, the Lenders, and their Affiliates and
shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders and their Affiliates or be credited and applied upon the Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement.
Section 12.5. Subordination .
Each Guarantor hereby subordinates the payment of all indebtedness, obligations,
and liabilities of either Borrower or any other Loan Party owing to such
Guarantor, whether now existing or hereafter arising, to the indefeasible
payment in full in cash of all Obligations (other than any contingent
obligations not due and owing and Letters of Credit Cash Collateralized);
provided, however, that such Guarantor may receive distributions, dividends and
principal and interest payments on account of such subordinated indebtedness so
long as (i) all sums then due and payable by the Borrowers to the Lenders have
been paid in full on or prior to such date, and (ii) no Event of Default shall
have occurred and be continuing. During the existence of any Event of Default,
subject to Section 12.4 above, any such indebtedness, obligation, or liability
of either Borrower or any other Loan Party owing to such Guarantor shall be
enforced and performance received by such Guarantor as trustee for the benefit
of the holders of the Obligations and the proceeds thereof shall be paid over to
the Administrative Agent for application to the Obligations (whether or not then
due), but without reducing or affecting in any manner the liability of such
Guarantor under this Article XII.
Section 12.6. Waivers .
To the extent permitted by applicable law, each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest, and any notice not provided for
herein, as well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender
-112-

--------------------------------------------------------------------------------



or any other Person against either Borrower or any other Loan Party or other
obligor, another guarantor, or any other Person.
Section 12.7. Limit on Recovery .
Notwithstanding any other provision hereof, the right of recovery against each
Guarantor under this Article XII shall not exceed $1.00 less than the lowest
amount which would render such Guarantor’s obligations under this Article XII
void or voidable under applicable law, including fraudulent conveyance law.
Section 12.8. Stay of Acceleration .
If acceleration of the time for payment of any amount payable by either Borrower
or other Loan Party or other obligor under this Agreement or any other Loan
Document, or under any agreement relating to Hedging Obligations or Treasury
Management Obligations, is stayed upon the insolvency, bankruptcy or
reorganization of either Borrower or such other Loan Party or obligor, all such
amounts otherwise subject to acceleration under the terms of this Agreement or
the other Loan Documents, or under any agreement relating to Hedging Obligations
or Treasury Management Obligations, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request or otherwise with the consent of the Required Lenders.
Section 12.9. Benefit of Guarantors .
The Loan Parties are engaged in related businesses and integrated to such an
extent that the financial strength and flexibility of the Borrowers and the
other Loan Parties has a direct impact on the success of each Guarantor. Each
Guarantor will derive substantial direct and indirect benefit from the
extensions of credit hereunder, and each Guarantor acknowledges that this
guarantee is necessary or convenient to the conduct, promotion and attainment of
its business.
Section 12.10. Keepwell .
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Article XII in respect of Hedging Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 12.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 12.10, or
otherwise under this Section, voidable under applicable Requirements of Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 12.10 shall remain in full force and effect until discharged in
accordance with Section 12.3. Each Qualified ECP Guarantor intends that this
Section 12.10 constitute, and this Section 12.10 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
-113-

--------------------------------------------------------------------------------



Section 12.11. Guarantor Covenants .
Each Guarantor shall take such action as the Borrowers are required by this
Agreement to cause such Guarantor to take, and shall refrain from taking such
action as the Borrowers are required by this Agreement to prohibit such
Guarantor from taking.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




-114-


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.


“BORROWERS”


SOUTH BAY ACCEPTANCE CORPORATION, a California corporation


By:     /s/Al Rokosz
Name:    Al Rokosz
Title:    Vice President Finance & Operations SBAC


SOUTH BAY FUNDING LLC,
a Delaware limited liability company


By: South Bay Acceptance Corporation, a California corporation, as its sole
member




By:     /s/Al Rokosz
Name:    Al Rokosz
Title:    Vice President Finance & Operations SBAC


Signature Page to Credit Agreement (South Bay Acceptance Corporation)

--------------------------------------------------------------------------------



FIFTH THIRD BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender




By:     /s/Jane Badger
Name:    Jane Badger
Its:     Vice President




Signature Page to Credit Agreement (South Bay Acceptance Corporation)


--------------------------------------------------------------------------------

Execution Version
BankUnited, N.A., as a Lender




By:     /s/Jeff Landroche
Name:    Jeff Landroche
Its:     Vice President





--------------------------------------------------------------------------------



SYNOVUS BANK, as a Lender




By:     /s/Michael Sawicki
Name:    Michael Sawicki
Its:     Director


Signature Page to Credit Agreement (South Bay Acceptance Corporation)

--------------------------------------------------------------------------------



BANK OF HOPE, as a Lender




By:     /s/Michael Virgilio
Name:    Michael Virgilio
Its:     Vice President, Sr. Underwriter






Signature Page to Credit Agreement (South Bay Acceptance Corporation)

--------------------------------------------------------------------------------



Citizens Bank, N.A., as a Lender




By:     /s/Karmyn Paul
Name:    Karmyn Paul
Its:     Vice President


Signature Page to Credit Agreement (South Bay Acceptance Corporation)